Exhibit 10.49



--------------------------------------------------------------------------------

[Execution]


CREDIT AGREEMENT
Dated as of August 2, 2018
among
CHICO’S FAS, INC.,
as the Parent and Lead Borrower
For
The Borrowers Named Herein
The Guarantors Named Herein
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Agent, L/C Issuer and Swing Line Lender,
and
The Other Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as
Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS...........................................................1
Section 1.01
Defined
Terms............................................................................................1

Section 1.02
Other Interpretive
Provisions...................................................................52

Section 1.03
Accounting
Terms....................................................................................53

Section 1.04
Rounding..................................................................................................53

Section 1.05
Times of
Day............................................................................................54

Section 1.06
Letter of Credit
Amounts.........................................................................54

Section 1.07
Currency Equivalents
Generally..............................................................54

ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS..........................................54
Section 2.01
Committed Loans;
Reserve......................................................................54

Section 2.02
Borrowings, Conversions and Continuations of Committed Loans........55

Section 2.03
Letters of
Credit.......................................................................................57

Section 2.04
Swing Line
Loans....................................................................................65

Section 2.05
Prepayments.............................................................................................68

Section 2.06
Termination or Reduction of
Commitments............................................69

Section 2.07
Repayment of
Loans................................................................................70

Section 2.08
Interest.....................................................................................................70

Section 2.09
Fees..........................................................................................................70

Section 2.10
Computation of Interest and
Fees............................................................71

Section 2.11
Evidence of
Debt.....................................................................................71

Section 2.12
Payments Generally; Agent’s
Clawback..................................................71

Section 2.13
Sharing of Payments by
Lenders.............................................................73

Section 2.14
Settlement Amongst
Lenders...................................................................73

Section 2.15
Increase in
Commitments........................................................................74



ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER..................................................................................................................................75


Section 3.01
Taxes........................................................................................................76

Section 3.02
Illegality...................................................................................................78

Section 3.03
Inability to Determine
Rates....................................................................78

Section 3.04
Increased Costs; Reserves on LIBO Rate
Loans.....................................79

Section 3.05
Compensation for
Losses.........................................................................80

Section 3.06
Mitigation Obligations; Replacement of
Lenders....................................81

Section 3.07
Survival....................................................................................................81

Section 3.08
Designation of Lead Borrower as Borrowers’
Agent...............................81

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS..................................82
Section 4.01
Conditions of Initial Credit
Extension.....................................................82

Section 4.02
Conditions to all Credit
Extensions.........................................................85



(i)

--------------------------------------------------------------------------------




ARTICLE V REPRESENTATIONS AND
WARRANTIES...........................................................85
Section 5.01
Existence, Qualification and
Power.........................................................86

Section 5.02
Authorization; No
Contravention............................................................86

Section 5.03
Governmental Authorization; Other
Consents.........................................86

Section 5.04
Binding
Effect..........................................................................................86

Section 5.05
Financial Statements; No Material Adverse
Effect..................................87

Section 5.06
Litigation..................................................................................................87

Section 5.07
No
Default..............................................................................................
87

Section 5.08
Ownership of Property;
Liens..................................................................87

Section 5.09
Environmental
Compliance.....................................................................88

Section 5.10
Insurance..................................................................................................89

Section 5.11
Taxes........................................................................................................89

Section 5.12
ERISA
Compliance..................................................................................89

Section 5.13
Subsidiaries; Equity
Interests..................................................................90

Section 5.14
Margin Regulations; Investment Company
Act.......................................90

Section 5.15
Disclosure................................................................................................90

Section 5.16
Compliance with
Laws............................................................................91

Section 5.17
Intellectual Property; Licenses,
Etc.........................................................91

Section 5.18
Labor
Matters...........................................................................................91

Section 5.19
Security
Documents.................................................................................92

Section 5.20
Solvency...................................................................................................92

Section 5.21
Deposit Accounts; Credit Card
Arrangements........................................92

Section 5.22
Brokers    .............................................................................................................92

Section 5.23
Customer and Trade
Relations.................................................................92

Section 5.24
Material
Contracts...................................................................................92

Section 5.25
Casualty....................................................................................................93

Section 5.26
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering

Laws.............................................................................................................................................93
ARTICLE VI AFFIRMATIVE
COVENANTS..............................................................................93
Section 6.01
Financial
Statements................................................................................93

Section 6.02
Certificates; Other
Information................................................................94

Section 6.03
Notices.....................................................................................................97

Section 6.04
Payment of
Obligations...........................................................................98

Section 6.05
Preservation of Existence,
Etc.................................................................98

Section 6.06
Maintenance of
Properties.......................................................................98

Section 6.07
Maintenance of
Insurance........................................................................98

Section 6.08
Compliance with
Laws..........................................................................100

Section 6.09
Books and Records;
Accountants..........................................................100

Section 6.10
Inspection
Rights...................................................................................100

Section 6.11
Use of
Proceeds.....................................................................................101

Section 6.12
Additional Loan
Parties.........................................................................102

Section 6.13
Cash
Management.................................................................................102

Section 6.14
Information Regarding the
Collateral....................................................104

Section 6.15
Physical
Inventories...............................................................................105

Section 6.16
Environmental
Laws..............................................................................105

Section 6.17
Further
Assurances.................................................................................105



(ii)

--------------------------------------------------------------------------------




Section 6.18
Compliance with Terms of
Leaseholds..................................................106

Section 6.19
Reserved................................................................................................106

Section 6.20
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering

Laws....................................................................................................................................106
ARTICLE VII NEGATIVE
COVENANTS.................................................................................106
Section 7.01
Liens......................................................................................................106

Section 7.02
Investments............................................................................................107

Section 7.03
Indebtedness; Disqualified
Stock..........................................................107

Section 7.04
Fundamental
Changes...........................................................................107

Section 7.05
Dispositions...........................................................................................108

Section 7.06
Restricted
Payments...............................................................................108

Section 7.07
Prepayments of
Indebtedness................................................................108

Section 7.08
Change in Nature of
Business................................................................109

Section 7.09
Transactions with
Affiliates...................................................................109

Section 7.10
Sale and Leaseback
Transactions...........................................................110

Section 7.11
Burdensome
Agreements.......................................................................110

Section 7.12
Use of
Proceeds......................................................................................111

Section 7.13
Amendment of Material
Documents......................................................111

Section 7.14
Fiscal
Year..............................................................................................111

Section 7.15
Deposit Accounts; Credit Card
Processors............................................111

Section 7.16
Consolidated Fixed Charge Coverage
Ratio..........................................111

ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES.......................................................111
Section 8.01
Events of
Default...................................................................................111

Section 8.02
Remedies Upon Event of
Default..........................................................114

Section 8.03
Application of
Funds.............................................................................115

ARTICLE IX THE
AGENT..........................................................................................................116
Section 9.01
Appointment and
Authority....................................................................117

Section 9.02
Rights as a
Lender..................................................................................117

Section 9.03
Exculpatory
Provisions..........................................................................117

Section 9.04
Reliance by
Agent..................................................................................118

Section 9.05
Delegation of
Duties..............................................................................118

Section 9.06
Resignation of
Agent.............................................................................118

Section 9.07
Non-Reliance on Agent and Other
Lenders...........................................119

Section 9.08
No Other Duties,
Etc..............................................................................119

Section 9.09
Agent May File Proofs of
Claim...........................................................120

Section 9.10
Collateral and Guaranty
Matters............................................................120

Section 9.11
Notice of
Transfer..................................................................................121

Section 9.12
Reports and Financial
Statements..........................................................121

Section 9.13
Agency for
Perfection............................................................................122

Section 9.14
Indemnification of
Agent.......................................................................122

Section 9.15
Relation among
Lenders........................................................................122

Section 9.16
Defaulting
Lenders................................................................................122



(iii)

--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS................................................................................................124
Section 10.01
Amendments,
Etc...................................................................................124

Section 10.02
Notices; Effectiveness; Electronic
Communications.............................126

Section 10.03
No Waiver; Cumulative
Remedies.........................................................128

Section 10.04
Expenses; Indemnity; Damage
Waiver..................................................128

Section 10.05
Payments Set
Aside................................................................................130

Section 10.06
Successors and
Assigns..........................................................................130

Section 10.07
Treatment of Certain Information;
Confidentiality................................134

Section 10.08
Right of
Setoff.......................................................................................134

Section 10.09
Interest Rate
Limitation.........................................................................135

Section 10.10
Counterparts; Integration;
Effectiveness...............................................135

Section 10.11
Survival..................................................................................................135

Section 10.12
Severability............................................................................................135

Section 10.13
Replacement of
Lenders........................................................................136

Section 10.14
Governing Law; Jurisdiction;
Etc..........................................................136

Section 10.15
Waiver of Jury
Trial...............................................................................137

Section 10.16
No Advisory or Fiduciary
Responsibility...................................................137

Section 10.17
USA PATRIOT Act
Notice....................................................................138

Section 10.18
Foreign Asset Control
Regulations........................................................138

Section 10.19
Time of the
Essence...............................................................................139

Section 10.20
[Reserved]..............................................................................................139

Section 10.21
Press
Releases........................................................................................139

Section 10.22
Additional
Waivers................................................................................139

Section 10.23
No Strict
Construction...........................................................................140

Section 10.24
Attachments...........................................................................................141

Section 10.25
Keepwell................................................................................................141

Section 10.26
Acknowledgement and Consent to Bail-In of EEA Financial

Institutions.......................................................................................................................141






SIGNATURES………………………………………………………………………………S-1
SCHEDULES
1.01        Immaterial Subsidiaries
2.01        Commitments and Applicable Percentages
5.01        Loan Parties Organizational Information
5.05        Supplement to Interim Financial Statements
5.08(b)(1)    Owned Real Estate
5.08(b)(2)    Leased Real Estate
5.09        Environmental Matters
5.10        Insurance
5.13        Subsidiaries; Other Equity Investments; Equity Interests in the
Borrowers
5.17        Intellectual Property Matters
5.18        Collective Bargaining Agreements


(iv)

--------------------------------------------------------------------------------




5.21(a)        DDAs
5.21(b)        Credit Card Arrangements
5.24        Material Contracts
6.02        Financial and Collateral Reporting
7.01        Existing Liens
7.02        Existing Investments
7.03        Existing Indebtedness
7.09        Affiliate Transactions
10.02        Agent Payment Account; Certain Addresses for Notices


EXHIBITS
Form of
A    LIBO Rate Loan Notice
B    Swing Line Loan Notice
C-1    Note
C-2    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    Borrowing Base Certificate
G    Credit Card Notification
H    Bank Product Provider Agreement






(v)

--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 2, 2018, among
CHICO’S FAS, INC., a Florida corporation (referred to herein as either “Parent”
or the “Lead Borrower”), SOMA INTIMATES, LLC, a Florida limited liability
company (“Soma”), CHICO’S DISTRIBUTION SERVICES, LLC, a Georgia limited
liability company (“Chico’s Distribution”), CHICO’S RETAIL SERVICES, INC., a
Florida corporation (“Chico’s Retail”), WHITE HOUSE | BLACK MARKET, INC., a
Florida corporation (“WHBM”, and together with Lead Borrower, Soma, Chico’s
Distribution, Chico’s Retail and any other Person that becomes party hereto as a
borrower after the date hereof, individually a “Borrower” and collectively, the
“Borrowers”), CHICO’S PRODUCTION SERVICES, INC., a Florida corporation (“Chico’s
Production”),CHICO’S BRANDS INVESTMENTS, INC., a Florida corporation (“Chico’s
Brands”, and together with Chico’s Production and any other Person that becomes
a party hereto as a guarantor after the date hereof, individually, a “Guarantor”
and collectively, “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Agent, L/C Issuer and Swing Line Lender.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acceptable Document of Title” means, with respect to any Inventory, except as
Agent may otherwise agree (or to the extent otherwise provided in the definition
of the term Eligible In-Transit Inventory), a tangible, negotiable bill of
lading or other Document (as defined in the UCC) that (a) is issued by a common
carrier which is not an Affiliate of the Approved Foreign Vendor or any Loan
Party which is in actual possession of such Inventory, (b) is issued to the
order of a Loan Party or, if so requested by the Agent, to the order of the
Agent, (c) names the Agent as a notify party and bears a conspicuous notation on
its face of the Agent’s security interest therein, (d) is not subject to any
Lien (other than in favor of the Agent), and (e) is on terms otherwise
reasonably acceptable to the Agent.
“ACH” means automated clearing house transfers.
“Accommodation Payment” as defined in Section 10.22(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h)


-1-

--------------------------------------------------------------------------------




as winnings in a lottery or other game of chance operated or sponsored by a
state, governmental unit of a state, or person licensed or authorized to operate
the game by a state or governmental unit of a state. The term “Account” includes
health-care-insurance receivables.
“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit, division or line of
business of another Person, (c) any merger or consolidation of such Person with
any other Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or of any business unit,
division or line of business of another Person, or a Controlling interest in the
Equity Interests, of any Person, or (d) any acquisition of Store locations of
any Person, provided, that, for purposes of this clause (d), entering into a
Lease for a new Store location in the ordinary course of business shall not be
deemed to be an acquisition of such Store location unless it is in connection
with an acquisition of other related assets.
“Act” shall have the meaning provided in Section 10.18.
“Additional Commitment Lender” shall have the meaning provided in Section 2.15.
“Adjusted LIBO Rate” means:
(a)    for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum equal to (i) the LIBO Rate for such Interest Period multiplied by
(ii) the Statutory Reserve Rate; and
(b)    for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum equal to (i) the LIBO Rate for an Interest Period
commencing on the date of such calculation and ending on the date that is thirty
(30) days thereafter multiplied by (ii) the Statutory Reserve Rate.
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means Wells Fargo in its capacity as administrative agent and collateral
agent under any of the Loan Documents, or any successor thereto.
“Agent Parties” shall have the meaning specified in Section 10.02(c).
“Agent Payment Account” means the Agent’s address and account as set forth on
Schedule 10.02, or such other address or account as the Agent may from time to
time notify the Lead Borrower and the Lenders.
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $200,000,000.


-2-

--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning specified in Section 10.22(d).
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Commitment Fee Percentage” means two-hundredths of one percent
(0.20%).
“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.
“Applicable Margin” means, (a) with respect to Base Rate Loans, a rate per annum
equal to one-quarter percent (0.25%) and (b) with respect to LIBO Rate Loans, a
rate per annum equal to one and one-quarter percent (1.25%).
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the Agent.
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, (c) an entity or an Affiliate of an entity that administers or manages a
Lender or (d) the same investment advisor or an advisor under common control
with such Lender, Affiliate or advisor, as applicable.
“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country so long as such Foreign Vendor is not a Sanctioned Person or a
Sanctioned Entity, (b) has received timely payment or performance of all
obligations owed to it by the Loan Parties, (c) has not asserted and has no
right to assert any reclamation, repossession, diversion, stoppage in transit,
Lien or title retention rights in


-3-

--------------------------------------------------------------------------------




respect of such Inventory, and (d), if so requested by the Agent, has entered
into and is in full compliance with the terms of a Foreign Vendor Agreement.
“Arranger” means Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole book manager.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 3, 2018, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Obligations” means any obligation on account of any transaction
with a Bank Product Provider, which arises out of any Bank Product entered into
with any Loan Party and any such Person, as each may be amended from time to
time; provided, that, in order for any item described in the definition of Bank
Products to be the basis for “Bank Product Obligations”, (a) if the applicable
Bank Product Provider is Wells Fargo or its Affiliates, then, if reasonably
requested by the Agent, the Agent shall have received a Bank Product Provider
Letter Agreement within ten (10) Business Days after the date of such request,
or (b) if the applicable Bank Product Provider is any other Person, the Agent
shall have received a Bank Product Provider Letter Agreement on the Closing Date
in the case of any Bank Product in effect on the Closing Date or within ten (10)
Business Days after the date of the provision of the applicable Bank Product to
any Loan Parties or their Subsidiaries, as applicable.
“Bank Product Provider” means any Lender or any Affiliate of any Lender
(determined at the time the relevant Bank Product Letter Agreement is entered
into) that provides any Bank Products or Cash Management Services to a Loan
Party.
“Bank Product Provider Letter Agreement” means a letter agreement, which shall
be substantially in the form of Exhibit H, duly executed by the applicable Bank
Product Provider, the applicable Borrower, and the Agent.


-4-

--------------------------------------------------------------------------------




“Bank Products” means any services of facilities provided to any Loan Party by
any Lender or any Affiliate of any Lender (but excluding Cash Management
Services), including, without limitation, on account of (a) Swap Contracts, (b)
merchant services constituting a line of credit, (c) leasing, (d) Factored
Receivables, and (e) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable purchases.
“Bank Product Reserves” means, as of any date of determination, those Reserves
that Agent deems necessary or appropriate to establish in respect of Bank
Products then provided or outstanding (based upon the applicable Bank Product
Provider’s determination of the liabilities and obligations of each Loan Party
and its Subsidiaries in respect of Bank Product Obligations owing to it and
subject to the terms of the Bank Product Provider Letter Agreement).
“Base Rate” means, for any date, a rate per annum equal to the greatest of (a)
the Federal Funds Rate plus one-half percent (.50%), (b) the Adjusted LIBO Rate
(which rate shall be calculated based upon an Interest Period of three months
and shall be determined on a daily basis), plus one (1) percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” has the meaning provided in Section 6.13(a)(ii).
“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control, pursuant to Section 9-104 of the UCC or other applicable
section of the UCC, of such account by the Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Agent without the further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” has the meaning assigned to such term in the preamble of this
Agreement.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    ninety percent (90%) multiplied by the Eligible Credit Card Receivables;
plus
(b)    ninety percent (90%) multiplied by the Eligible Wholesale Receivables;
plus


-5-

--------------------------------------------------------------------------------




(c)    ninety percent (90%) of the Net Recovery Percentage of Eligible Inventory
multiplied by the Cost of such Eligible Inventory for the period from January 1
of each year through September 30 of such year, which percentage shall increase
to ninety two and one-half percent (92.5%) of the Net Recovery Percentage for
the period from October 1 of each year through December 31 of such year
(provided, that, in no event will the aggregate amount of Eligible Inventory
consisting of Eligible In-Transit Inventory included in the Borrowing Base at
any time exceed twenty-five percent (25%) of the amount of Eligible Inventory),
plus
(d)    one hundred percent (100%) of Qualified Cash, provided, that, (i) in no
event will the aggregate amount of Qualified Cash included in the Borrowing Base
at any time exceed twenty-five percent (25%) of the Loan Cap (with the Borrowing
Base calculated for this purpose without regard to such limitation) and (ii)
Qualified Cash may not be withdrawn from the deposit account or investment
account at Agent, thereby reducing the Borrowing Base, unless and until (A) no
Cash Dominion Event exists and is continuing or would result from such
withdrawal, and (B) the Lead Borrower furnishes the Agent with (1) notice of
such intended withdrawal and (2) a Borrowing Base Certificate as of the date of
such proposed withdrawal reflecting that, after giving effect to such
withdrawal, no Overadvance exists or would result from such withdrawal, minus
(e)    the amount of Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower, which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.
“Business” means an omni-channel specialty retailer of women’s private branded,
sophisticated, casual-to-dressy apparel, intimates and complementary
accessories.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent Payment Account is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, without
duplication, (a) all expenditures made (whether made in the form of cash or
other property) or costs incurred for the acquisition or improvement of fixed or
capital assets of such Person (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of such Person for such period, in each case prepared in accordance with
GAAP, and (b) Capital Lease Obligations incurred by a Person during such period.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.


-6-

--------------------------------------------------------------------------------




“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the Agent
(or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(k) or 8.02(c).
“Cash Collateralize” has the meaning specified in Section 2.03(k). Derivatives
of such term have corresponding meanings.
“Cash Dominion Event” means at any time that (a) Excess Availability is less
than the greater of $18,000,000 or ten percent (10%) of the Loan Cap, or (b) an
Event of Default exists or has occurred and is continuing; provided, that, (i)
to the extent that the Cash Dominion Event has occurred due to clause (a) of
this definition, if Excess Availability shall be equal to or greater than the
applicable amount for at least thirty (30) consecutive days thereafter, the Cash
Dominion Event shall no longer be deemed to exist or be continuing until such
time as Excess Availability may again be less than the applicable amount
provided for in clause (a) of this definition, (ii) to the extent that the Cash
Dominion Event has occurred due to clause (b) of this definition, if such Event
of Default is cured or waived or otherwise no longer exists for a period of at
least thirty (30) consecutive days, the Cash Dominion Event shall no longer be
deemed to exist or be continuing and (iii) a Cash Dominion Event may not be
cured as contemplated by clause (i) or (ii) above more than two (2) times in any
twelve (12) month period or more than four (4) times during the term of this
Agreement.
“Cash Equivalents” means (a) readily marketable obligations issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
(360) days from the date of acquisition thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof; (b)
commercial paper issued by any Person organized under the laws of any state of
the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than two hundred seventy (270)
days from the date of acquisition thereof; (c) time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that (i)
(A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than one year from the date of acquisition thereof;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent (100%)
of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into; (e) Investments, classified in
accordance with GAAP as current assets of the Loan Parties, in any money market
fund, mutual fund, or other investment companies that (i) are registered under
the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and
Aaa by Moody’s, and (iii) have portfolio assets of at least $5,000,000,000 and
(f) any other investments permitted by the Lead Borrower’s investment policy as
approved by its board of directors and as such policy is in effect, and as
disclosed to Agent, prior to the Effective Date and as such policy may be
amended, restated, supplemented or otherwise modified from time to time with the
consent of Agent, such consent shall not be unreasonably


-7-

--------------------------------------------------------------------------------




withheld and shall be deemed to be provided unless Agent objects thereto within
ten (10) Business Days of receiving notice of any such amendment, restatement,
supplement or other modification..
“Cash Management Reserves ” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Lender or any Affiliate of any Lender,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit or debit cards, (d) credit card processing services, and
(e) purchase cards.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Parent by Persons who were not either (i) nominated by the board of
directors of Parent (or, in the event of any merger, consolidation or
reorganization the principal purpose of which is to form a holding company or
effect a similar reorganization as to form, the board of directors of Parent) or
(ii) appointed by directors so nominated or (iii) approved by the board of
directors of Parent as candidates for directors prior to their election; (c)
Parent fails at any time to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Loan Party free and clear of all
Liens (other than the Liens in favor of the Agent and other than Permitted
Encumbrances described in clause (a) or clause (e) of the definition of such
term), except where such failure is as a result of a transaction permitted by
the Loan Documents; or (d) the occurrence of a change in control, or other
similar provision, as defined in any agreement or instrument evidencing any
Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing).


-8-

--------------------------------------------------------------------------------




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, (iv) as to any landlord, provides the Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Agent as the Agent may reasonably
require.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commitment Increases” has the meaning specified in Section 2.15(b)(i).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Account” has the meaning provided in Section 6.13(b).


-9-

--------------------------------------------------------------------------------




“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense, (iv) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Parent and its Subsidiaries for such Measurement Period), (v) cost, fees and
expenses in connection with the transactions contemplated hereby and the other
Loan Documents, any Permitted Acquisition or any other Permitted Investment or
Disposition, in each case, whether or not consummated, (vi) non-cash impairment
charges and asset write-offs pursuant to GAAP and any no-cost stock compensation
expense and (vii) any unusual or non-recurring non-cash charges, items of loss
or expenses, minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Parent and its Subsidiaries for such Measurement Period), all
as determined on a Consolidated basis in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period
(net of the aggregate amount of federal, state, local and foreign income tax
refunds received in cash during such period) to (b) the sum of (i) Debt Service
Charges plus (ii) the aggregate amount of all Restricted Payments paid in cash
during such Measurement Period, in each case, of or by the Parent and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Parent and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, that, there shall be excluded therefrom (a)


-10-

--------------------------------------------------------------------------------




extraordinary gains and extraordinary losses for such Measurement Period, (b)
the income (or loss) of such Person during such Measurement Period in which any
other Person has a joint interest, except to the extent of the amount of cash
dividends or other distributions actually paid in cash to such Person during
such period, (c) the income (or loss) of such Person during such Measurement
Period and accrued prior to the date it becomes a Subsidiary of a Person or any
of such Person’s Subsidiaries or is merged into or consolidated with a Person or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries, and (d) the income of any direct or indirect Subsidiary
of a Person to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, except that the Parent’s equity in any
net loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date as such calculated cost is determined under the
first-in, first-out method (without regard to intercompany profit or increases
for currency exchange rates) from invoices received by the Borrowers, the
Borrowers’ purchase journals or the Borrowers’ stock ledger. “Cost” does not
include inventory capitalization costs or other non‑purchase price charges (such
as freight) used in the Borrowers’ calculation of cost of goods sold.
“Covenant Compliance Event” means at any time that (a) Excess Availability is
less than the greater of $18,000,000 or ten percent (10%) of the Loan Cap at any
time, or (b) an Event of Default exists or has occurred and is continuing;
provided, that, (i) to the extent that the Covenant Compliance Event has
occurred due to clause (a) of this definition, if Excess Availability shall be
equal to or greater than the applicable amount for at least thirty (30)
consecutive days thereafter, the Covenant Compliance Event shall no longer be
deemed to exist or be continuing until such time as Excess Availability may
again be less than the applicable amount provided for in clause (a) of this
definition, (ii) to the extent that the Covenant Compliance Event has occurred
due to clause (b) of this definition, if such Event of Default is cured or
waived or otherwise no longer exists for a period of at least thirty (30)
consecutive days, the Covenant Compliance Event shall no longer be deemed to
exist or be continuing and (iii) a Covenant Compliance Event may not be cured as
contemplated by clause (i) or (ii) above more than two (2) times in any twelve
(12) month period or more than four (4) times during the term of this Agreement.
“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower or any Guarantor for the benefit of any Borrower, in each case with
any Credit Card Issuer or any Credit Card Processor, including, but not limited
to, the agreements set forth on Schedule 5.21(b) hereto.
“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or


-11-

--------------------------------------------------------------------------------




through American Express Travel Related Services Company, Inc., Novus Services,
Inc., PayPal, Inc. and other issuers approved by the Agent.
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary (including, without limitation, PayPal, Inc.)
who facilitates, services, processes or manages the credit authorization,
billing transfer and/or payment procedures with respect to any Borrower’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards issued by any Credit Card Issuer.
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates in
connection with this Agreement and the other Loan Documents, including without
limitation (i) the reasonable fees, charges and disbursements of (A) counsel for
the Agent, (B) outside consultants for the Agent, (C) appraisers, (D) commercial
finance examinations, and (E) all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, and (ii) in connection with (A) the syndication of the
credit facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (C) the enforcement or protection of their
rights in connection with this Agreement or the Loan Documents or efforts to
preserve, protect, collect, or enforce the Collateral, and (iii) all customary
fees and charges (as adjusted from time to time) of the Agent with respect to
the disbursement of funds (or the receipt of funds) to or for the account of
Borrowers (whether by wire transfer or otherwise), together with any reasonable
and documented out-of-pocket costs and expenses incurred in connection
therewith, and (b) with respect to the L/C Issuer, and its Affiliates (without
duplication of the expenses referred to in Section 2.03), all reasonable and
documented out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable out-of-pocket expenses incurred by
the Credit Parties who are not the Agent, the L/C Issuer or any Affiliate of any
of them, after the occurrence and during the continuance of an Event of Default,
provided that such Credit Parties shall be entitled to reimbursement for no more
than one counsel representing all such Credit Parties and, in addition, one
local or special counsel in each applicable jurisdiction (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel).


-12-

--------------------------------------------------------------------------------




“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.
“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make available to the Agent amounts required pursuant to a Settlement
or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the Borrowers, the Agent, or any Lender in writing
that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by the
Agent) under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by the Agent, to confirm that it will comply
with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
under the Agreement within one (1) Business Day of the date that it is required
to do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) becomes the subject of a Bail-in Action.


-13-

--------------------------------------------------------------------------------




“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests other than Equity Interests of the Lead Borrower) by any Person
(or the granting of any option or other right to do any of the foregoing),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


-14-

--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless a Default or an Event
of Default has occurred and is continuing, the Lead Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the criteria set forth below
at the time of creation and continues to meet the same at the time of such
determination, as determined by the Agent in its Permitted Discretion: such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to a Borrower from a Credit Card Issuer or Credit Card
Processor, and in each case originated in the ordinary course of business of
such Borrower, and (ii) in each case is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (j)
below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Credit Card Receivable but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Agent in its Permitted Discretion, any Credit
Card Receivable included within any of the following categories shall not
constitute an Eligible Credit Card Receivable:
(a)    Credit Card Receivables which do not constitute a “payment intangible”
(as defined in the UCC);
(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(c)    Credit Card Receivables (i) that are not subject to a perfected
first‑priority security interest in favor of the Agent, or (ii) with respect to
which a Borrower does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and Permitted Encumbrances of the type referred to in clause
(a) of the definition thereof);


-15-

--------------------------------------------------------------------------------




(d)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(but only to the extent of such claim, counterclaim, offset or chargeback);
(e)    Credit Card Receivables as to which the Credit Card Issuer or Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;
(f)    Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;
(g)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;
(h)    Credit Card Receivables which do not conform in all material respects to
all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables (or to the extent such representations,
warranties or other provisions are qualified by materiality or Material Adverse
Effect, then in all respects);
(i)    Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection due a material adverse change in the
financial condition or prospects of the Credit Card Issuer or Credit Card
Processor obligated in respect of such Credit Card Receivables; or
(j)    Credit Card Receivables acquired in a Permitted Acquisition, unless and
until the Agent has completed or received (i) a field examination with respect
to such Credit Card Receivables, and otherwise agrees that such Credit Card
Receivables shall be deemed Eligible Credit Card Receivables, and (ii) such
other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent.
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory of a
Borrower:
(a)    which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower;
(b)    which has not been in transit for more than sixty (60) days
(c)    for which the purchase order is in the name of a Borrower and title and
risk of loss has passed to such Borrower;
(d)    for which an Acceptable Document of Title has been issued, and in each
case as to which the Agent has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by the Agent, by the delivery of an executed Freight Forwarder
Agreement), provided, that, Acceptable Documents of Title may include
non-negotiable bills of lading, until such time as Agent shall notify Lead
Borrower that Acceptable Documents of Title issued on and after the date that is
ten (10) Business Days after the date of such notice shall only include
negotiable bills of lading or other negotiable documents of title;
(e)    for which Agent shall have received a Freight Forwarder Agreement from
the Freight Forwarder handling the importing, shipping and delivery of such
Inventory, duly authorized, executed and


-16-

--------------------------------------------------------------------------------




delivered by such Freight Forwarder, provided, that, In-Transit Inventory that
is otherwise Eligible In-Transit Inventory may be deemed to be eligible if Agent
has not received such agreement for a period of ninety (90) days after the date
hereof (or such longer period as Agent may hereafter agree in writing);
(f)    which is insured against types of loss, damage, hazards, and risks, and
in amounts, satisfactory to Agent in its Permitted Discretion, and for which
Agent shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner acceptable to Agent,
(g)    the Foreign Vendor with respect to such In-Transit Inventory is an
Approved Foreign Vendor; and
(h)    which otherwise would constitute Eligible Inventory;
Provided, that, the Agent may, in its Permitted Discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Agent determines that such Inventory is subject to any Person’s
right of reclamation, repudiation, stoppage in transit or any event has occurred
or is reasonably anticipated by the Agent to arise which may otherwise adversely
impact the ability of the Agent to realize upon such Inventory.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of such Borrower’s business and deemed by the
Agent in its Permitted Discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Agent, (A) complies in all material respects with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents, and (B) is not excluded as ineligible by virtue of one or more
of the criteria set forth below. Except as otherwise agreed by the Agent, in its
Permitted Discretion, the following items of Inventory shall not be included in
Eligible Inventory:
(a)    Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;
(b)    Inventory that is leased by or is on consignment to a Borrower or which
is consigned by a Borrower to a Person which is not a Loan Party;
(c)    Inventory (other than Eligible In-Transit Inventory) that is not located
in the United States of America (excluding territories or possessions of the
United States);
(d)    Inventory that is not located at a location that is owned or leased by a
Borrower, except (i) Inventory in transit between such owned or leased locations
or locations which meet the criteria set forth in clause (ii) below, or (ii) to
the extent that the Borrowers have furnished the Agent with (A) any UCC
financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent or (iii) such Inventory is
located at a distribution center or warehouse center operated by a third party
where the aggregate book value of Inventory at all such locations is less than
$5,000,000;


-17-

--------------------------------------------------------------------------------




(e)    Inventory that is located in a distribution center or warehouse leased by
a Borrower unless (i) the applicable lessor has delivered to the Agent a
Collateral Access Agreement or (ii) a Reserve based on amounts payable with
respect to such location has been established by the Agent;
(f)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work‑in‑process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) not in compliance with
all standards imposed by any Governmental Authority having regulatory authority
over such Inventory, its use or sale, or (vi) are bill and hold goods;
(g)    Inventory that is not subject to a perfected first‑priority security
interest in favor of the Agent other than those permitted by clauses (a), (b),
(j) or (o) of the definition of the term Permitted Encumbrances or other Liens
permitted under this Agreement, provided, that, such Liens are subject to an
intercreditor agreement in form and substance satisfactory to the Agent between
the holder of such Lien and the Agent;
(h)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
(i)    Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;
(j)    Inventory that contains or bears any intellectual property rights
licensed to the applicable Borrower unless Agent determines that it may sell or
otherwise dispose of such Inventory on and after the occurrence of an Event of a
Default without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties or other amounts other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement; or
(k)    Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Agent has completed or received (A) an appraisal of such Inventory from
appraisers satisfactory to the Agent and establishes an Inventory advance rate
and Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Agent, provided, that, in the case of Inventory
substantially similar to the Inventory of Borrowers prior to the acquisition,
such Inventory that otherwise satisfies the applicable eligibility criteria will
be deemed Eligible Inventory and be included in the Borrowing Base prior to the
field examination or appraisal, but in no event shall the aggregate amount of
(i) all of the Inventory acquired in Permitted Acquisitions prior to the
completion of a field examination and receipt by Agent of a satisfactory
appraisal with respect thereto that may be included in the Borrowing Base
pursuant to this clause (k) and (ii) all of the Eligible Wholesale Receivables
acquired in Permitted Acquisitions that may be included in the Borrowing Base
pursuant to clause (w) of the definition of Eligible Wholesale Receivables, at
any one time exceed $5,000,000.
“Eligible Wholesale Receivables” means Accounts deemed by the Agent in its
discretion to be eligible for inclusion in the calculation of the Borrowing Base
arising from the sale of finished goods Inventory of a Borrower (other than
Credit Card Receivables) that satisfies the criteria set forth herein at the
time of creation and continues to meet the same at the time of such
determination: such Account (i) has been earned by performance and represents
the bona fide amounts due to a Borrower from an account


-18-

--------------------------------------------------------------------------------




debtor, and in each case originated in the ordinary course of business of such
Borrower, and (ii) in each case is acceptable to the Agent in its discretion,
and is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (s) below as determined by the Agent in
its discretion. Without limiting the foregoing, to qualify as an Eligible
Wholesale Receivable, an Account shall indicate no Person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Borrowers to reduce the amount of such Eligible Wholesale
Receivable. Except as otherwise agreed by the Agent, any Account included within
any of the following categories shall not constitute an Eligible Wholesale
Receivable:
(a)    Accounts that are not evidenced by an invoice;
(b)    Accounts that have been outstanding for more than sixty (60) days from
the date of sale or more than thirty (30) days past the due date;
(c)    Accounts due from any account debtor which is obligated on any accounts
described in clause (b), above.
(d)    All Accounts owed by an account debtor and/or its Affiliates together
exceed ten percent (10%) (such percentage or any higher percentage now or
hereafter established by the Agent for any particular account debtor) of the
amount of all Accounts at any one time but the portion of the Accounts not in
excess of the applicable percentages may be deemed Eligible Wholesale
Receivables, in the Agent’s discretion;
(e)    Accounts (i) that are not subject to a perfected first‑priority security
interest in favor of the Agent, or (ii) with respect to which a Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien
(other than Liens granted to the Agent pursuant to the Security Documents);
(f)    Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
(g)    Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;
(h)    Accounts which are owed by any account debtor whose principal place of
business is not within the continental United States;
(i)    Accounts which are owed by any Affiliate or any Related Party of a Loan
Party;
(j)    Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;


-19-

--------------------------------------------------------------------------------




(k)    Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;
(l)    Accounts due from any Governmental Authority except to the extent that
the subject account debtor is the federal government of the United States of
America and has complied with the Federal Assignment of Claims Act of 1940 and
any similar state legislation;
(m)    Accounts (i) owing from any Person that is also a supplier to or creditor
of a Loan Party or any of its Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Agent or (ii) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom;
(n)    Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set off or charge back;
(o)    Accounts arising out of sales to account debtors outside the United
States unless such Accounts are fully backed by an irrevocable letter of credit
on terms, and issued by a financial institution, acceptable to the Agent and
such irrevocable letter of credit is in the possession of, and drawable by, the
Agent;
(p)    Accounts payable other than in Dollars or that are otherwise on terms
other than those normal and customary in the Loan Parties’ business;
(q)    Accounts evidenced by a promissory note or other instrument;
(r)    Accounts consisting of amounts due from vendors as rebates or allowances;
(s)    Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;
(t)    Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;
(u)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity;
(v)    Accounts which the Agent determines in its discretion to be unacceptable
for borrowing; or
(w)    Accounts acquired in a Permitted Acquisition, unless and until the Agent
has completed or received (i) a field examination with respect to such Accounts,
and otherwise agrees that such Accounts shall be deemed Eligible Wholesale
Receivables, and (ii) such other due diligence as the Agent may require, all of
the results of the foregoing to be reasonably satisfactory to the Agent,
provided, that, in the case of Accounts substantially similar to those of
Borrowers prior to the Acquisition, such Accounts that otherwise satisfy the
applicable eligibility criteria will be deemed Eligible Wholesale Receivables
and be included in the Borrowing Base prior to the field examination, but in no
event shall the aggregate amount of (i) all of such Accounts acquired in
Permitted Acquisitions prior to the completion of a field examination with
respect thereto that may be included in the Borrowing Base pursuant to this
clause (w) at any one time exceed $2,500,000 and (ii) all of such Accounts plus
the Inventory acquired in Permitted


-20-

--------------------------------------------------------------------------------




Acquisitions prior to the completion of a field examination and receipt by Agent
of a satisfactory appraisal with respect thereto that may be included in the
Borrowing Base pursuant to clause (k) of the definition of Eligible Inventory,
at any one time exceed $5,000,000.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Lead Borrower or any ERISA
Affiliate that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination of a Pension Plan or a Multiemployer Plan under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA,


-21-

--------------------------------------------------------------------------------




upon the Lead Borrower or any ERISA Affiliate; or (g) the determination that any
Pension Plan is considered to be an “at-risk” plan, or that any Multiemployer
Plan is considered to be in “endangered” or “critical” status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.
“Excess Availability” means at any time, the amount equal to (a) the Loan Cap
minus (b) the Total Outstandings.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to with
respect to the Agent, any Lender, the L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of the Loan Parties
hereunder:
(a)    Taxes imposed on or measured by its overall net income (however
denominated) and franchise Taxes, in each case, (i) imposed on it by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii)
that are Other Connection Taxes;
(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Loan Party is
located;
(c)    in the case of a Lender (other than an assignee pursuant to a request by
the Lead Borrower under Section 10.13), any U.S. Federal withholding Taxes
resulting from any law in effect on the date such Lender becomes a party to this
Agreement (or designates a new Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding Taxes pursuant to
Section 3.01(a);
(d)    Taxes attributable to such Agent's, Lender's, L/C Issuer's or other
recipient's failure to comply with Section 3.01(e); and


-22-

--------------------------------------------------------------------------------




(e)    any U.S. federal withholding Taxes imposed under FATCA.
“Executive Order” has the meaning set forth in Section 10.18.
“Existing Credit Agreement” means the Credit Agreement, dated as of May 4, 2015,
by and among the Lead Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.
“Existing Letter of Credit” means the letter of credit no. CPCS-931492 dated
October 8, 2015 payable to Unizo Real Estate NY One, LLC as beneficiary, issued
for the account of Chico’s Retail Services, Inc. by JPMorgan Chase Bank, N.A.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agent and the other Credit Parties, in form reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.


-23-

--------------------------------------------------------------------------------




“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October and
January of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.
“Fiscal Year” means any period of fifty-two (52) weeks ending on the Saturday
closest to January 31 of any calendar year.
“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.
“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance satisfactory to the Agent and pursuant to which,
among other things, the parties shall agree upon their relative rights with
respect to In-Transit Inventory of a Borrower purchased from such Foreign
Vendor.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Freight Forwarder Agreement” means an agreement in form and substance
satisfactory to the Agent among a Borrower, a customs broker, freight forwarder,
consolidator or carrier, and the Agent, in which the customs broker, freight
forwarder, consolidator or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or


-24-

--------------------------------------------------------------------------------




level of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” has the meaning assigned to such term in the preamble of this
Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Holding Company” means a corporation or other legal entity organized under the
laws of a State of the United States which becomes the direct or indirect owner
of Equity Interests of a Borrower and its Subsidiaries pursuant to a Holding
Company Reorganization.
“Holding Company Reorganization” means a transaction or series of transactions
pursuant to which a Borrower becomes a direct or indirect wholly-owned
subsidiary of the Holding Company.
“Immaterial Subsidiary” means those Persons specified on Schedule 1.01 hereto
and each other Subsidiary of any Borrower that has been designated by the Lead
Borrower in writing to the Agent as an “Immaterial Subsidiary” for purposes of
this Agreement and the other Loan Documents, provided, that, for purposes of
this Agreement, at no time shall (a) the assets of any Immaterial Subsidiary as
of the end of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or
exceed two and one-half percent (2.5%) of the Consolidated total assets of the
Borrowers and their Subsidiaries or the total assets of all Immaterial
Subsidiaries, as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or Section
6.01(b) hereof, equal or exceed five percent (5.0%) of the Consolidated total
assets of the Borrowers and their Subsidiaries (and in the event that the assets
of any Immaterial Subsidiary or the total assets of all Immaterial Subsidiaries
as tested at the end of any Fiscal Quarter exceed such amounts, such
Subsidiaries shall no longer be deemed to be Immaterial Subsidiaries and the
Lead Borrower shall cause such Subsidiaries to become Loan Parties as set forth
in Section 6.12 hereof), or (ii) the Consolidated EBITDA of any Immaterial
Subsidiary for any Measurement Period equal or exceed two and one-half percent
(2.5%) of the Consolidated EBITDA of Borrowers and their Subsidiaries for such
Measurement Period or the Consolidated EBITDA of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
EBITDA of the Borrowers and their Subsidiaries for such Measurement Period, in
each case as determined in accordance with GAAP (and in the event that the
Consolidated EBITDA of any Immaterial Subsidiary or the Consolidated EBITDA of
all Immaterial Subsidiaries for any Measurement Period exceed such amounts, such
Subsidiaries shall no longer be deemed to be Immaterial Subsidiaries and the
Lead Borrower shall cause such Subsidiaries to become Loan Parties as set forth
in Section 6.12 hereof); provided, that, no Loan Party shall at any time be
deemed to be an Immaterial Subsidiary.


-25-

--------------------------------------------------------------------------------




“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(b)(iv).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than ninety (90) days after
the date on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Indebtedness of such Person (i) in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (ii) in respect of any Synthetic Lease Obligations, the capitalized amount
of the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease, agreement
or instrument were accounted for as a capital lease, but excluding in each case
any operating lease under the applicable provisions of GAAP as in effect on the
Closing Date;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture (but only to the extent of such
Indebtedness of such partnership or joint venture for which such Person is
liable), unless such Indebtedness is expressly made non-recourse to such Person.
“Indebtedness” shall not include (i) accounts payable incurred in the ordinary
course of business and accrued liabilities in the ordinary course of business,
all determined in accordance with GAAP, (ii) unsecured trade payables that are
paid to banks, factors or other third parties that purchase the receivables of
sellers of goods and services to a Loan Party in the ordinary course of business
of Borrowers to the extent any such trade payables are deemed to be indebtedness
solely as a result of requirements under GAAP, and (iv) operating leases as
defined under GAAP as of the Effective Date to the extent that such leases are
deemed to be Indebtedness solely as a


-26-

--------------------------------------------------------------------------------




result of any change in the requirements under GAAP after the Effective Date.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last calendar
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBO Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the first calendar day
after the end of each quarter and the Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Lead Borrower in its LIBO Rate Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date; and
(d)    notwithstanding the provisions of clause (c), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.


-27-

--------------------------------------------------------------------------------




For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.
“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its discretion with respect to the determination of the
salability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:
(a)    obsolescence;
(b)    seasonality;
(c)    shrink;
(d)    imbalance;
(e)    change in Inventory character;
(f)    change in Inventory composition;
(g)    change in Inventory mix;
(h)    markdowns (both permanent and point of sale); and
(i)    retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant


-28-

--------------------------------------------------------------------------------




compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IPCo” means Chico Brand’s Investment, Inc., a Florida corporation.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to any such Letter of Credit.
“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.
“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.
“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Agent in its discretion), (b)
with respect to the Existing Letter of Credit and until such Existing Letter of
Credit expires or is returned undrawn, JPMorgan Chase Bank, N.A. and (c) any
other Lender selected by Lead Borrower, with the consent of Agent (not to be
unreasonably withheld or delayed) and the consent of such Lender. The L/C Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the L/C Issuer and/or for such Affiliate to act as an advising,
transferring, confirming and/or nominated bank in connection with the issuance
or administration of any such Letter of Credit, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the


-29-

--------------------------------------------------------------------------------




operation of any Rule under the ISP or any article of the UCP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letter of
Credit.
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(l).
“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).
“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.
“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBO Rate Loan requested (whether as an initial LIBO Rate Loan or
as a continuation of a LIBO Rate Loan or as a conversion of a Base Rate Loan to
a LIBO Rate Loan) by Borrowers in accordance with this Agreement (and, if any
such published rate is below zero, then the rate determined pursuant to this


-30-

--------------------------------------------------------------------------------




definition shall be deemed to be zero). Each determination of the LIBO Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan (and including any
Overadvance).
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, all
Borrowing Base Certificates, the Blocked Account Agreements, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, each Request for
Credit Extension, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in connection with any
transaction arising out of any Cash Management Services and Bank Products
provided by the Agent or any of its Affiliates, each as amended and in effect
from time to time; provided that for purposes of the definition of “Material
Adverse Effect” and Article VII, “Loan Documents” shall not include agreements
relating to Cash Management Services and Bank Products.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities, or
financial condition of any Loan Party and its Subsidiaries taken as a whole; (b)
a material impairment of the ability of the Loan Parties to perform their


-31-

--------------------------------------------------------------------------------




obligations under the Loan Documents; or (c) a material impairment of the rights
and remedies of the Agent or any Lender under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party that is deemed to be a material
contract or material definitive agreement under any Securities Laws applicable
to such Loan Party, including, without limitation, the types of contracts
specified in item 601(b)(10)(ii) of Regulation S-K, and in the event that at any
time hereafter the Lead Borrower shall cease to be required to comply with the
Securities Laws, then the same definitions shall continue to apply for purposes
of this Agreement and the other Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
“Maturity Date” means August 2, 2023.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Parent for which Agent has received
financial statements pursuant to Section 6.01 hereof or, if fewer than four
consecutive Fiscal Quarters of the Parent have been completed since the Closing
Date, the Fiscal Quarters of the Parent that have been completed since the
Closing Date for which Agent has received financial statements pursuant to
Section 6.01 hereof.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Proceeds” means
(a)    with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents) plus (B) the reasonable out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording expenses and
commissions and all Taxes paid or payable as reasonably determined by the Lead
Borrower) paid by any Loan Party to third parties (other than Affiliates)); and


-32-

--------------------------------------------------------------------------------




(b)    with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable out-of-pocket expenses, incurred by such Loan Party or such
Subsidiary in connection therewith.
“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable inventory
appraisal received by Agent in accordance with the requirements of this
Agreement, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets and (b) the denominator
of which is the original cost of the aggregate amount of the Eligible Inventory
subject to such appraisal.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding, and (b) any Other
Liabilities; provided that the Obligations shall not include any Excluded Swap
Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.


-33-

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any payment made by any Loan
Party under any Loan Document, any of the following Taxes imposed on or with
respect to with respect to the Agent, any Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).
“Other Liabilities” means (a) any obligation on account of any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries,
provided, that, in order for any item described in the definition of Cash
Management Services to be the basis for “Other Liabilities”, (i) if the
applicable Bank Product Provider is Wells Fargo or its Affiliates, then, if
reasonably requested by the Agent, the Agent shall have received a Bank Product
Provider Letter Agreement within ten (10) Business Days after the date of such
request, or (ii) if the applicable Bank Product Provider is any other Person,
the Agent shall have received a Bank Product Provider Letter Agreement on the
Closing Date in the case of any Cash Management Services in effect on the
Closing Date or within ten (10) Business Days after the date of the commencement
of the provision of the applicable Cash Management Services to any Loan Parties
or their Subsidiaries, as applicable. and/or (b) any Bank Product Obligations.
“Other Taxes” means all present or future stamp or documentary taxes or any
other property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.
“Parent” has the meaning assigned to such term in the preamble of this
Agreement.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Payment Conditions” means with respect to any transaction or payment the
following:
(a)    as of the date of any such transaction or payment, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,
(b)    as of the date of any such transaction or payment, and after giving
effect thereto, either:


-34-

--------------------------------------------------------------------------------




(i)    (A) the Excess Availability for the immediately preceding sixty (60)
consecutive day period shall have been not less than seventeen and one-half
percent (17.5%) of the Loan Cap, (B) after giving effect to any such transaction
or payment, on a pro forma basis using the Excess Availability as of the date of
the most recent calculation of the Borrowing Base immediately prior to any such
transaction or payment, the Excess Availability shall be not less than seventeen
and one-half percent (17.5%) of the Loan Cap, and (C) the Fixed Charge Coverage
Ratio, on a pro forma basis, after giving effect to the transaction or payment
based on the most recent financial statement received by Agent prior to the date
thereof for the twelve (12) month period prior thereto, shall be not less than
1.00 to 1.00; or
(ii)    (A) the Excess Availability for the immediately preceding sixty (60)
consecutive day period shall have been not less than twenty-five percent (25.0%)
of the Loan Cap and (B) after giving effect to the transaction or payment, on a
pro forma basis using the Excess Availability as of the date of the most recent
calculation of the Borrowing Base immediately prior to any such payment, the
Excess Availability shall be not less than twenty-five percent (25.0%) of the
Loan Cap, and
(c)    Agent shall have received a certificate of a Responsible Officer of Lead
Borrower certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(b)    the Lead Borrower shall have furnished the Agent with at least fifteen
(15) days’ prior written notice (or such shorter period as the Agent may agree)
of such intended Acquisition and upon the reasonable request of the Agent and to
the extent available to any Loan Party or its Affiliates (whether in its
possession or upon its request) shall have furnished the Agent with a current
draft of the acquisition documents (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agent may reasonably require, all of which shall be reasonably satisfactory to
the Agent;


-35-

--------------------------------------------------------------------------------




(c)    either (i) the legal structure of the Acquisition shall be acceptable to
the Agent in its discretion, or (ii) the Loan Parties shall have provided the
Agent with a favorable solvency opinion from an unaffiliated third party
valuation firm reasonably satisfactory to the Agent;
(d)    after giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;
(e)    any assets acquired shall be utilized in, and if the Acquisition involves
a merger, consolidation or Acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrower under this Agreement;
(f)    if the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary shall have been joined as a “Borrower” hereunder or as a Facility
Guarantor, as the Agent shall determine, and the Agent shall have received a
first priority security and/or mortgage interest in such Subsidiary’s Equity
Interests, Inventory, Accounts, and other property of the same nature as
constitutes collateral under the Security Documents; and
(g)    the Loan Parties shall have satisfied the Payment Conditions;
Provided, that, notwithstanding anything to the contrary set forth above, so
long as on the date of any Acquisition and after giving effect thereto
(including all payments in respect thereof) the aggregate amount of the
consideration for any or all Acquisitions (including such Acquisition for this
purpose) in the immediately preceding twelve (12) consecutive month period is
less than $10,000,000, the Acquisition shall be subject only to the following
conditions:
(i)    as of the date of any such Acquisition, and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing;
(ii)    such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(iii)    the Lead Borrower shall have furnished the Agent with five (5) days’
prior written notice of such intended Acquisition and shall have furnished the
Agent with a current draft of the acquisition documents (and final copies
thereof as and when executed); and
(iv)    any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or Acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement.
“Permitted Discretion” means, as used in this Agreement with reference to the
Agent, a determination made in good faith in the exercise of its reasonable
business judgment based on how an asset based lender with similar rights and
providing a credit facility of the type set forth herein would act in similar
circumstances at the time with the information available to it.
“Permitted Disposition” means any of the following:


-36-

--------------------------------------------------------------------------------




(a)    Dispositions of inventory in the ordinary course of business;
(b)    bulk sales or other Dispositions of the Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings or
relocations, at arm’s length, provided, that (i) such Store closures and related
Inventory Dispositions shall not exceed (A) in any Fiscal Year of the Parent and
its Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such Fiscal Year (net of new Store openings) and (B) in the
aggregate from and after the Closing Date, twenty-five percent (25%) of the
number of the Loan Parties’ Stores in existence as of the Closing Date (net of
new Store openings), (ii) all sales of Inventory in connection with Store
closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agent to the extent such
liquidators are required by Agent in its Permitted Discretion, and (iii) all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.05 hereof;
(c)    non-exclusive licenses and sublicenses of Intellectual Property of a Loan
Party or any of its Subsidiaries in the ordinary course of business;
(d)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided, that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;
(e)    Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;
(f)    sales, transfers and Dispositions among the Loan Parties (other than to
Parent or IPCo except as permitted as a Permitted Investment) or by any
Subsidiary to a Loan Party;
(g)    sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party;
(h)    (i) leases, subleases, licenses or sublicenses of real or personal
property granted by any Loan Party or any of its Subsidiaries to others (A) in
the ordinary course of business or (B) that, in the reasonable business judgment
of Lead Borrower, would not detract from the value of such real or personal
property nor interfere in any material respect with the business of Lead
Borrower or any of its Subsidiaries and (ii) a sale of property pursuant to a
Sale and Leaseback Transaction permitted under Section 7.10;
(i)    any involuntary loss, damage or destruction of property, or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property,
(j)    Dispositions of raw or unimproved parcels of Real Estate of any Loan
Party (or sales of the Equity Interests of any Person or Persons created solely
to own such Real Estate and whose only assets consist of such Real Estate);
(k)    the use or transfer of Cash or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;


-37-

--------------------------------------------------------------------------------




(l)    sales or other Dispositions of assets (other than sales or other
dispositions of Accounts, Inventory, Intellectual Property or Equity Interests
of Subsidiaries of any Loan Party (except as provided below) and other than as
part of a Sale and Leaseback Transaction) not otherwise permitted in clauses (a)
through (h) above so long as (i) no Default or Event of Default has occurred and
is continuing or would immediately result therefrom, (ii) each such sale or
disposition is in an arm’s-length transaction and the applicable Loan Party or
its Subsidiary receives at least the fair market value of the assets so
disposed, (iii) the consideration received by the applicable Loan Party or its
Subsidiary consists of at least seventy-five percent (75%) cash and Cash
Equivalents and is paid at the time of the closing of such sale or Disposition,
(iv) the aggregate amount of the cash and non-cash proceeds received from all
assets sold or Disposed of pursuant to this clause (l) shall not exceed
$25,000,000 in any fiscal year (for this purpose, using the fair market value of
property other than cash); provided, that, the sale of any corporate jet owned
by any Loan Party (or any sale of the Equity Interests of any Person or Persons
created solely to own such corporate jet, and whose only assets consist of, such
corporate jet), shall be permitted under this clause (l) if each of the
conditions set forth in clauses (i), (ii) and (iii) of this subsection (l) are
satisfied, but shall not be considered for purpose of the $25,000,000 limitation
set forth in clause (iv) of this subsection (l).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;
(c)    pledges and deposits of cash or Cash Equivalents made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations, other than any Lien
imposed by ERISA;
(d)    deposits of cash or Cash Equivalents to secure the performance of bids,
trade contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(e)    Liens in respect of (i) judgments, (ii) decrees, (iii) attachments or
(iv) awards for the payment of money, in each case under clauses (i), (ii),
(iii) or (iv) that would not constitute an Event of Default hereunder;
(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, encroachments, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Loan Parties taken as a whole and such other minor title
defects or survey matters that are disclosed by current surveys that, in each
case, do not materially interfere with the current use of the real property;
(g)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;


-38-

--------------------------------------------------------------------------------




(h)     Liens on fixed or capital assets acquired, constructed or improved by
any Loan Party or any Subsidiary; provided, that, (i) such Liens secure
Indebtedness permitted by clause (c) of the definition of Permitted
Indebtedness, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within one hundred eighty (180) days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets except, that, such Liens may secure other Indebtedness
owing to the same Person or Persons who have provided financing for the
acquisition, construction or improvement of other fixed or capital assets that
constitutes Permitted Indebtedness under clause (c) of the definition of such
term, and (iv) such Liens shall not apply to any other property or assets of the
Loan Parties or any Subsidiary (other than the proceeds of the applicable
property or assets subject to the Lien);
(i)    Liens in favor of the Agent;
(j)    statutory Liens of landlords and lessors on assets of a Loan Party or its
Subsidiaries at the location leased from such landlord or lessor in respect of
rent not in default for more than the applicable grace period or which rent is
being contested by such Loan Party or Subsidiary, provided, that (i) a reserve
with respect to such obligation is established on such Loan Party’s or its
Subsidiaries’ books and records in such amount as is required under GAAP, (ii)
any such contest is instituted promptly and prosecuted diligently by such Loan
Party or its Subsidiary, as applicable, in good faith, and (iii) while any such
contest is pending, the landlord or lessor is stayed from the exercise of any
rights or remedies with respect to any of the Collateral;
(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and Permitted Investments, provided, that, such liens (a) attach only to such
Investments (or other Investments held by the same broker or dealer) and (b)
secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
(n)    voluntary Liens on property (other than Accounts, Inventory, DDAs or
Equity Interests of any Loan Party or its Subsidiaries) in existence at the time
such property is acquired pursuant to a Permitted Acquisition or Permitted
Investment or on such property of a Subsidiary of a Loan Party in existence at
the time such Subsidiary is acquired pursuant to a Permitted Acquisition or
Permitted Investment; provided, that, such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition or Permitted Investment
and do not attach to any other assets of any Loan Party or any Subsidiary;
(o)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods solely to the extent the following conditions are
satisfied: (i) such Liens secure obligations that are being contested in good
faith by appropriate proceedings, (ii) the applicable Loan Party or Subsidiary
has set aside on its books


-39-

--------------------------------------------------------------------------------




adequate reserves with respect thereto in accordance with GAAP and (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;
(p)    Liens (i) on Cash or Cash Equivalents constituting advances or earnest
money deposits in favor of the seller of any property to be acquired in any
Permitted Acquisition or other Permitted Investment to be applied against the
purchase price of such Acquisition or other Investment or (ii) consisting of an
agreement to transfer any property in a Permitted Disposition;
(q)    any interest or title of a lessor or sublessor under leases or subleases
of Equipment or Real Estate to a Loan Party or any of its Subsidiaries in the
ordinary course of business;
(r)    any interest or title of a licensor or sublicensor under licenses or
sublicenses of patents, copyrights, trademarks, trade names, other indications
of origin, domain names and other forms of Intellectual Property to a Loan Party
or any of its Subsidiaries in the ordinary course of business;
(s)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Loan Parties, provided, that, the
aggregate amount of such goods shall not exceed $5,000,000 at any one time (or
such greater amount as the Agent may agree);
(t)    to the extent constituting a Lien, the rights of licensees or
sublicensees of Intellectual Property from a Loan Party or its Subsidiaries that
constitute a Permitted Disposition and which do not materially interfere with
the business of the Loan Parties;
(u)    Liens or rights of setoff against credit balances of Borrowers with
Credit Card Issuers or Credit Card Processors or amounts owing by such Credit
Card Issuers or Credit Card Processors to Borrowers in the ordinary course of
business pursuant to the Credit Card Agreements to secure the obligations of
Borrowers to such Credit Card Issuers or Credit Card Processors as a result of
fees and chargebacks; and
(v)    Liens on assets of any Loan Party or its Subsidiaries (other than
Accounts, Inventory, DDAs, Intellectual Property or Equity Interests of any Loan
Party or its Subsidiaries) not otherwise permitted above so long as the
aggregate principal amount of the Indebtedness and other obligations subject to
such Liens does not at any time exceed $25,000,000.
“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:
(a)    Indebtedness outstanding on the Closing Date and listed on Schedule
Section 7.03 and any Permitted Refinancing thereof;
(b)    Indebtedness of any Loan Party to any other Loan Party, provided, that,
any Indebtedness owing by another Loan Party to IPCo shall be subordinated in
right of payment to the payment of the Obligations and otherwise subject to a
subordination agreement in form and substance reasonably satisfactory to Agent
executed and delivered by such Loan Party, IPCo and Agent;
(c)    Indebtedness of any Loan Party or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including real property, Capital Lease Obligations (other than with respect to a
lease entered into as part of a Sale and Leaseback Transaction)


-40-

--------------------------------------------------------------------------------




and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided, that, (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(c) shall not exceed $50,000,000 at any time outstanding;
(d)    Indebtedness incurred in connection with Capital Leases arising under
Sale and Leaseback Transactions permitted hereunder under Section 7.10;
(e)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” and (ii) the aggregate Swap
Termination Value thereof shall not exceed $1,000,000 at any time outstanding;
(f)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(g)    Indebtedness of any Loan Party or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
(h)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition or other Permitted Investment, provided, that, such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date, has a
maturity which extends beyond the Maturity Date, and is subordinated to the
Obligations on terms reasonably acceptable to the Agent;
(i)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition or other Permitted Investment, which Indebtedness is
existing at the time such Person becomes a Subsidiary of a Loan Party (other
than Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of a Loan Party), provided, that, the aggregate amount of all such
Indebtedness shall not exceed $25,000,000 at any time outstanding;
(j)    the Obligations; and
(k)    Indebtedness secured by a Lien on any asset of any Loan Party or its
Subsidiaries (other than Accounts, Inventory, DDAs or Equity Interests of any
Loan Party or its Subsidiaries), provided, that, (i) the aggregate outstanding
principal amount of Indebtedness permitted to be incurred pursuant to this
clause (k) shall not exceed $25,000,000 at any time, (ii) such Indebtedness has
a maturity which extends beyond the Maturity Date, (iii) such Indebtedness is
subordinated to the Obligations on terms reasonably acceptable to the Agent,
(iv) such Liens are subordinated to the Liens of Agent pursuant to an
intercreditor agreement executed by such lienholder and the applicable Loan
Parties in form and substance reasonably satisfactory to Agent, (v) Agent shall
have received true, correct and complete copies of all material documents
related to such Indebtedness, each in form and substance reasonably satisfactory
to Agent;


-41-

--------------------------------------------------------------------------------




(l)    Guarantees of Indebtedness that is Permitted Indebtedness to the extent
the guarantor would otherwise be permitted to incur such Indebtedness hereunder;
(m)    Indebtedness consisting of deferred compensation to directors, officers
and employees of the Loan Parties incurred in the ordinary course of business;
(n)    Indebtedness of a Loan Party or its Subsidiaries for customary
indemnification, purchase price adjustments, earn-outs or similar obligations
(which shall not include any Indebtedness for borrowed money and Indebtedness
owing to sellers for a deferred portion of the purchase price or is evidenced by
notes) in each case in respect of the purchase price or other similar
adjustments incurred in connection with Permitted Acquisitions, Permitted
Investments or Permitted Dispositions; and
(o)    unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:
(a)    Investments in cash and Cash Equivalents, provided, that, notwithstanding
the foregoing, after the occurrence and during the continuance of a Cash
Dominion Event, no Investments in cash or Cash Equivalents or additional
Investments in the form of cash or Cash Equivalents in each case shall be
permitted, except (i) if no Revolving Loans are then outstanding and no Letters
of Credit are outstanding which have not been Cash Collateralized if then
required to be Cash Collateralized or (ii) notwithstanding that any Revolving
Loans are outstanding (or such Letters of Credit) at any time a Cash Dominion
Event exists, (A) deposits of cash or other immediately available funds in
Deposit Accounts used for disbursements in the approximate amount of funds
required for amounts drawn or anticipated to be drawn shortly on such Deposit
Accounts, (B) any such deposits of cash or other immediately available funds in
Deposit Accounts used for disbursements which are then held in Cash Equivalents
consisting of overnight investments until so drawn or in the event that the
amounts drawn on any such day were less than anticipated (so long as (i) such
funds and Cash Equivalents are not held more than two (2) Business Days from the
date of the initial deposit thereof and (ii) such Investments are pledged to
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably required by Agent) and (C) amounts that have been received
in a Deposit Account used for collections and subject to a Control Agreement
prior to the transfer to the Agent Payment Account in the ordinary course in
accordance with Section 6.13;
(b)    Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;
(c)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Parent or the IPCo), (iii) additional Investments by Subsidiaries of the
Loan Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) additional Investments by the Loan Parties in Subsidiaries that
are not Loan Parties (or in IPCo), provided, that, as of the date of any such
Investment and after giving effect thereto, (A) the aggregate amount of all such
additional Investments subject to this clause (iv) shall not exceed $75,000,000
at any time outstanding, (B) with respect to any such additional Investment that
would cause the aggregate outstanding amount of all such Investments made
pursuant to this clause (iv) to be not greater than $10,000,000, no Default or
Event of Default shall exist or have occurred and be continuing and (C) with
respect to any such additional Investment that would cause the aggregate
outstanding amount of all such Investments to


-42-

--------------------------------------------------------------------------------




exceed $10,000,000, each of the Payment Conditions is satisfied and, in each
case of Investments made pursuant to clause (iv), in no event shall any such
Investment be made with any asset or property other than cash or Cash
Equivalents;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course of business consistent with current practice in effect on the Closing
Date or otherwise in accordance with customary market practice;
(e)    Guarantees constituting Permitted Indebtedness;
(f)    Investments by any Loan Party in Swap Contracts entered into in the
ordinary course of business and for bona fide business (and not speculative
purposes) to protect against fluctuations in interest rates in respect of the
Obligations;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(h)    advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$5,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;
(i)    Investments constituting Permitted Acquisitions;
(j)    promissory notes and other non-cash consideration received in connection
with a Permitted Disposition to the extent such non-cash consideration is
permitted for such Permitted Disposition as set forth in the definition of the
term Permitted Disposition;
(k)    Investments in cash or Cash Equivalents that are used as deposits or
pledged to secure certain Indebtedness which deposits or pledges are Permitted
Encumbrances;
(l)    Investments in the ordinary course of business consisting of endorsements
for collections or deposit;
(m)    Investments in the form of capital contributions made by any Loan Party
to a Borrower;
(n)    Investments of any Person existing at the time such Person becomes a
Subsidiary of any Loan Party or consolidates or merges with any Loan Party so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger;
(o)    other Investments not otherwise specifically described herein, provided,
that, as of the date of any such Investment and after giving effect thereto, (i)
with respect to any such Investment that would cause the aggregate outstanding
amount of all such Investments made pursuant to this clause (o) to be not
greater than $10,000,000, no Default or Event of Default shall exist or have
occurred and be continuing and (ii) with respect to any such Investment that
would cause the aggregate outstanding amount of all such Investments to exceed
$10,000,000, each of the Payment Conditions is satisfied and, in each case of
Investments made pursuant to this clause (o), in no event shall any such
Investment be made with any asset or property other than cash or Cash
Equivalents.


-43-

--------------------------------------------------------------------------------




“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;
(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time, unless the
Required Lenders otherwise agree or (ii) unless a Liquidation is occurring,
remain outstanding for more than forty-five (45) consecutive Business Days.
Provided, that, (i) Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and (ii) in no event shall the Agent
make an Overadvance, if after giving effect thereto, the principal amount of the
Credit Extensions would exceed the Aggregate Commitments (as in effect prior to
any termination of the Commitments pursuant to Section 2.06 or Section 8.02
hereof) and (iii) the right of Agent to make Overadvances after the date of the
receipt of such written notice by Agent may be revoked by written notice to
Agent from the Required Lenders (which shall not be construed to apply to
Unintentional Overadvances).
“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that,
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced and then unfunded commitments
under the terms of such Indebtedness at such time (plus unpaid accrued interest
and premiums thereon (including any prepayment premiums and penalties) and
underwriting discounts, defeasance costs, fees (including upfront fees and
original issue discount), commissions and expenses,
(b)    except in the case of revolving Indebtedness, the weighted average life
to maturity of such Permitted Refinancing is greater than or equal to the
weighted average life to maturity of the Indebtedness being Refinanced
(c)    such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced,
(d)    if the Indebtedness being Refinanced is subordinated in right of payment
to the Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced,


-44-

--------------------------------------------------------------------------------




(e)    no Permitted Refinancing shall have direct or indirect obligors who were
not also obligors of the Indebtedness being Refinanced, or greater guarantees,
than the Indebtedness being Refinanced,
(f)    if the Indebtedness being Refinanced or any guarantees thereof are
secured, such Indebtedness and any guarantees thereof shall be secured in all
material respects by substantially the same or less collateral as secured such
Indebtedness being Refinanced or any guarantees thereof, on terms no less
favorable to the Agent or the Lenders;
(g)    if the Indebtedness being Refinanced or any guarantees thereof are
secured, the Liens to secure such Indebtedness shall not have a priority more
senior than the Liens securing the Indebtedness being Refinanced and if
subordinated to any other Liens on such property, shall be subordinated to the
Agent's Liens on terms and conditions no less favorable to the Agent or the
Lenders;
(h)    if the Indebtedness being Refinanced or any guarantees thereof are
subordinated to any of the Obligations, such Permitted Refinancing and any
guarantees thereof shall be subordinated to the Obligations on terms (including
intercreditor terms) no less favorable to the Agent or the Lenders;
(i)    such Permitted Refinancing shall be otherwise on terms not materially
less favorable to the Loan Parties than those contained in the documentation
governing the Indebtedness being Refinanced in each case, taken as a whole, and
other than any covenants, defaults or other provisions that apply solely after
the Maturity Date,
(j)    the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, and
(k)    at the time thereof, no Default or Event of Default shall have occurred
and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02.
“Portal” has the meaning specified in Section 2.02.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Cash” means unrestricted cash or Cash Equivalents of Borrowers, which
is (a) subject to the valid, enforceable and perfected security interest of
Agent in separate investment accounts or deposit accounts at Agent established
solely for purposes of holding such unrestricted cash subject to a Blocked
Account Agreement (which will limit the terms of withdrawal of such funds by
Borrowers on terms established by Agent), (b) free and clear of any pledge or
other Lien (other than in favor of Agent and other than in favor of the
securities intermediary where the investment account or deposit account is
maintained for its customary fees and charges ), and (c) for which Agent shall
have received evidence, in form and substance reasonably satisfactory to Agent,
of the amount of such cash held in such deposit accounts or investment accounts.


-45-

--------------------------------------------------------------------------------




“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Wholesale
Receivables, including, without limitation, on account of dilution.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or LIBO Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, at least two Lenders
(so long as there are not less than two Lenders) holding more than fifty percent
(50%) of the Aggregate Commitments or, if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, at least two Lenders (so long as there
are not less than two Lenders) holding in the aggregate more than fifty percent
(50%) of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Reserves” means, without duplication of any other Reserves or items to the
extent such items are otherwise addressed or excluded through eligibility
criteria, as of any date of determination, Inventory Reserves, Receivables
Reserves, Cash Management Reserves, Bank Product Reserves and those other
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.01(c), to establish and maintain, including reserves
with respect to (a) customs duties and other costs to release Inventory which is
being imported into the US; (b) salaries, wages and benefits due to employees


-46-

--------------------------------------------------------------------------------




of a Borrower or any other Loan Party; (c) customer credit liabilities
consisting of the aggregate remaining value of gift cards, gift certificates or
merchandise credits; (d) deposits made by customers with respect to the purchase
of good and layaway obligations of the Borrowers; (e) in the case of leased
locations, rent or other amounts payable by a Loan Party under such leases to
the extent a Collateral Access Agreement with respect to such locations has not
been obtained (which reserve shall not, unless an Event of Default has occurred
and is continuing exceed two (2) months’ rent), (f) amounts due to vendors on
account of consigned goods; and (g) amounts owing by any Loan Party or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Encumbrance), which Lien or trust,
in the Permitted Discretion of Agent likely would be pari passu or have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
(including real estate or personal property) where given priority under
applicable law) in and to such item of the Collateral). To the extent that a
Reserve is in respect of amounts that may be payable to third parties, Agent
may, at its option, but without duplication, deduct such Reserve from the
Maximum Credit at any time that the Aggregate Commitments is less than the
amount of the Borrowing Base.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any contractual obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC or other relevant
Governmental Authority.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other


-47-

--------------------------------------------------------------------------------




Sanctions-related list maintained by any Governmental Authority, (b) a Person or
legal entity that is a target of Sanctions, (c) any Person operating, organized
or resident in a Sanctioned Entity, or (d) any Person directly or indirectly
owned or controlled (individually or in the aggregate) by or acting on behalf of
any such Person or Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the Government of Canada, (d) the European Union
or any European Union member state, (e) Her Majesty’s Treasury of the United
Kingdom, or (f) any other Governmental Authority with jurisdiction over any
member of Lender Group or any Loan Party or any of their respective Subsidiaries
or Affiliates.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties (other than IPCo) and the Agent, as the same now exists
or may hereafter be amended, modified, supplemented, renewed, restated or
replaced.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” and “Solvency” means, with respect to any Person as of any date of
determination, that (a) at fair valuations, the sum of such Person’s debts
(including contingent liabilities) is less than all of such Person’s assets, (b)
such Person is not engaged or about to engage in a business or transaction for
which the remaining assets of such Person are unreasonably small in relation to
the business or transaction or for which the property remaining with such Person
is an unreasonably small capital, and (c) such Person has not incurred and does
not intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this


-48-

--------------------------------------------------------------------------------




definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified Cash” means, at any time, unrestricted cash or Cash Equivalents of
Borrowers, which is (a) subject to the valid, enforceable and perfected security
interest of Agent in investment accounts or deposit accounts at Agent or another
institution reasonably acceptable to Agent located in the United States, subject
to a Blocked Account Agreement, in form and substance reasonably satisfactory to
Agent, (b) free and clear of any pledge or other Lien (other than in favor of
Agent and other than in favor of the securities intermediary where the
investment account or deposit account is maintained for its customary fees and
charges), (c) for which Agent shall have the right to receive evidence, in form
and substance reasonably satisfactory to Agent, of the amount of such cash held
in such deposit accounts or investment accounts, and (d) not Qualified Cash.
“Spot Rate” has the meaning given to such term in Section 1.07 hereof.
“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


-49-

--------------------------------------------------------------------------------




“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.
“Subordination Provisions” has the meaning specified in Section 8.01(q).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
“Supermajority Lenders” means, as of any date of determination, at least two
Lenders (so long as there are not less than two Lenders) holding more than
sixty-six and two-thirds percent (66-2/3%) of the Aggregate Commitments or, if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02, at
least two Lenders (so long as there are not less than two Lenders) holding in
the aggregate more than sixty-six and two-thirds percent (66-2/3%) of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap


-50-

--------------------------------------------------------------------------------




Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $22,500,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading with the Enemy Act” has the meaning set forth in Section 10.18.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the


-51-

--------------------------------------------------------------------------------




effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“UFCA” has the meaning specified in Section 10.22(d).
“UFTA” has the meaning specified in Section 10.22(d).
“UVTA” has the meaning specified in Section 10.22(d).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and


-52-

--------------------------------------------------------------------------------




“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the termination of
the Commitments and the repayment in Dollars in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit and Bank Products (other than Swap Contracts) and
any other contingent Obligation, including indemnification obligations,
providing Cash Collateralization) or other collateral as may be requested by the
Agent of all of the Obligations (including the payment of any termination amount
then applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than (i)
unasserted contingent indemnification Obligations, (ii) any Obligations relating
to Bank Products (other than Swap Contracts) that, at such time, are allowed by
the applicable Bank Product provider to remain outstanding without being
required to be repaid or Cash Collateralized or other collateral as may be
requested by the Agent, and (iii) any Obligations relating to Swap Contracts
that, at such time, are allowed by the applicable provider of such Swap
Contracts to remain outstanding without being required to be repaid.
Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a


-53-

--------------------------------------------------------------------------------




reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)    Adoption of International Financial Reporting Standards. In the event
that Parent and its Subsidiaries elect to transition the accounting policies and
reporting practices of the Loan Parties from GAAP to the International Financial
Reporting Standards, and any such adoption of the International Financial
Reporting Standards would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such adoption of the International Financial
Reporting Standards (subject to the approval of the Required Lenders); provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such adoption of the International
Financial Reporting Standards and (ii) the Lead Borrower shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such adoption of the International Financial Reporting
Standards.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time, provided, that, for purposes of calculating any
Letter of Credit Fees hereunder, such Letter of Credit Fees shall be calculated
on the actual Stated Amount of such Letter of Credit in effect at the time of
such calculation without giving effect to the automatic increases which have not
yet occurred.
Section 1.07    Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Agent at such time on the basis of
the Spot Rate (as defined below) for the purchase of such currency with Dollars.
For purposes of this Section 1.07, the "Spot Rate" for a currency means the rate
determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date of
such determination; provided that the Agent may obtain such spot rate from
another financial institution designated by the Agent if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency.


-54-

--------------------------------------------------------------------------------




ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    Committed Loans; Reserves. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or (y)
such Lender’s Applicable Percentage of the Borrowing Base; subject in each case
to the following limitations:
(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,
(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and
(iii)    the Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.
(b)    The Reserves as of the Closing Date are set forth in the Borrowing Base
Certificate delivered pursuant to Section 4.01(c) hereof.
(c)    The Agent shall have the right, at any time and from time to time after
the Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves upon three (3) Business Days’ prior written notice to the Borrowers in
the case of the establishment of any new categories of Reserves after the date
hereof or any change in the methodology for the calculation of an existing
Reserve after the date hereof during which period the Agent shall be available
to discuss in good faith any such proposed Reserve with the Lead Borrower and
the Lead Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve or modification no longer
exists, provided, that, no such prior notice shall be required (i) for changes
to any Reserves resulting solely by virtue of mathematical calculations of the
amount of the Reserve in accordance with the methodology of calculation
previously utilized (such as, but not limited to, rent and customer credit
liabilities), or (ii) for changes to Reserves or establishment of additional
Reserves if a Material Adverse Effect has occurred or it would be reasonably
likely that a Material Adverse Effect to the Lenders would occur were such
Reserve not changed or established prior to the expiration of such three (3)
Business Day period or (iii) if after giving effect to any such new category of
reserves or change in methodology there would be an Overadvance. The amount of
any Reserve established by Agent shall have a reasonable relationship to the
event, condition, other circumstance, or fact that is the basis for such Reserve
and shall not be duplicative of any other Reserve established and currently
maintained or eligibility criteria to the extent addressed thereby.
Section 2.02    Borrowings, Conversions and Continuations of Committed Loans.


-55-

--------------------------------------------------------------------------------




(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
(b)    Each request for a Committed Borrowing consisting of a Base Rate Loan
shall be made by electronic request of the Lead Borrower through Agent’s
Commercial Electronic Office Portal or through such other electronic portal
provided by Agent (the “Portal”). The Borrowers hereby acknowledge and agree
that any request made through the Portal shall be deemed made by a Responsible
Officer of the Borrowers. Each request for a Committed Borrowing consisting of a
LIBO Rate Loan shall be made pursuant to the Lead Borrower’s submission of a
LIBO Rate Loan Notice, which must be received by the Agent not later than 11:00
a.m. three (3) Business Days prior to the requested date of any Borrowing or
continuation of, or conversion into, LIBO Rate Loans. Each LIBO Rate Loan Notice
shall specify (i) the requested date of the Borrowing or continuation, as the
case may be (which shall be a Business Day), (ii) the principal amount of LIBO
Rate Loans to be borrowed or continued (which shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof), and (iii) the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. On the requested date of any LIBO Rate Loan (other than
any continuation of an existing LIBO Rate Loan), (i) in the event that Base Rate
Loans are outstanding in an amount equal to or greater than the requested LIBO
Rate Loan, all or a portion of such Base Rate Loans shall be automatically
converted to a LIBO Rate Loan in the amount requested by the Lead Borrower, and
(ii) if Base Rate Loans are not outstanding in an amount at least equal to the
requested LIBO Rate Loan, the Lead Borrower shall make an electronic request via
the Portal for additional Base Rate Loans in an such amount, when taken with the
outstanding Base Rate Loans (which shall be converted automatically at such
time), as is necessary to satisfy the requested LIBO Rate Loan. If the Lead
Borrower fails to make such additional request via the Portal as required
pursuant to clause (ii) of the foregoing sentence, then the Borrowers shall be
responsible for all amounts due pursuant to Section 3.05 hereof arising on
account of such failure. If the Lead Borrower fails to give a timely notice with
respect to any continuation of a LIBO Rate Loan, then the applicable Committed
Loans shall be converted to Base Rate Loans, effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans.
(c)    The Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Lead Borrower, the Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(b). In the case of a Committed Borrowing, each
Lender shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent Payment Account not later than 1:00
p.m. on the Business Day specified in the applicable notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Agent shall as promptly as
practicable make all funds so received available to the Borrowers in like funds
(and, in any event , shall use commercially reasonable efforts to make all such
funds available to the Borrowers) by no later than 4:00 p.m. on the day of
receipt by the Agent either by (i) crediting the account of the Lead Borrower on
the books of Wells Fargo with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Agent by the Lead Borrower.
(d)    The Agent, without the request of the Lead Borrower, may advance any
interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the


-56-

--------------------------------------------------------------------------------




same to the Loan Account notwithstanding that an Overadvance may result thereby.
The Agent will provide Lead Borrower with copies of invoices that Agent receives
from third parties that constitute Credit Party Expenses and will provide
invoices or include Lender Group Expenses of Agent on the statements provided by
Agent to Lead Borrower hereunder consistent with the customary practice of
Agent. All third party Lender Group Expenses shall be invoiced prior to payment.
The Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof. Such action on the part of the Agent shall not
constitute a waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.
(e)    Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of an Event of Default, upon the request of the Required
Lenders or Agent, no Loans may be requested as, converted to or continued as
LIBO Rate Loans.
(f)    The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to LIBO Rate Loans.
(h)    The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers (but with notice to Lead
Borrower other than for customary charges, interest and fees charged to the Loan
Account consistent with then current practice), the Lenders, the Swing Line
Lender and the L/C Issuer and, in each case, the Borrowers and each Lender and
L/C Issuer shall be bound thereby. Any Permitted Overadvance may constitute a
Swing Line Loan. A Permitted Overadvance is for the account of the Borrowers and
shall constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the Agent
or any Lender to make or permit any Permitted Overadvance on any other occasion
or to permit such Permitted Overadvances to remain outstanding. The making by
the Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Agent shall have no liability for, and no Loan Party or Credit Party
shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).
Section 2.03    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Lead Borrower made in accordance herewith, and prior to the Maturity
Date, the L/C Issuer agrees to issue a requested Letter of Credit for the
account of the Loan Parties. By submitting a request to the L/C Issuer


-57-

--------------------------------------------------------------------------------




for the issuance of a Letter of Credit, the Borrowers shall be deemed to have
requested that the L/C Issuer issue the requested Letter of Credit. Each request
for the issuance of a Letter of Credit, or the amendment, renewal, or extension
of any outstanding Letter of Credit, shall be (i) irrevocable, (ii) made in
writing pursuant to a Letter of Credit Application by a Responsible Officer and
delivered to the L/C Issuer and the Agent via telefacsimile or other electronic
method of transmission reasonably acceptable to the L/C Issuer not later than
11:00 a.m. at least two Business Days (or such other date and time as the Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the requested date of issuance, amendment, renewal, or extension and
(iii) subject to L/C Issuer’s authentication procedures with results
satisfactory to L/C Issuer. Each such request shall be in form and substance
reasonably satisfactory to the L/C Issuer and (i) shall specify (A) the amount
of such Letter of Credit, (B) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as the Agent or the L/C Issuer may request
or require, to the extent that such requests or requirements are consistent with
the Issuer Documents that the L/C Issuer generally requests for Letters of
Credit in similar circumstances. The Agent’s records of the content of any such
request will be conclusive.
(b)    The L/C Issuer shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the Total Outstandings would
exceed the Loan Cap, (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Commitment, or (iii) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.16(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with Section
9.16(b). Additionally, the L/C Issuer shall have no obligation to issue and/or
extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter of Credit in particular, or (B)
the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally, or (C) if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless either such Letter of Credit is Cash Collateralized on
or prior to the date of issuance of such Letter of Credit (or such later date as
to which the Agent may agree) or all the Lenders have approved such expiry date.
(d)    Any L/C Issuer (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such L/C Issuer issues any Letter of Credit. In addition, each L/C
Issuer (other than Wells Fargo or any of its Affiliates) shall, on the


-58-

--------------------------------------------------------------------------------




first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers and the Credit Parties hereby acknowledge and
agree that the Existing Letter of Credit shall constitute a Letter of Credit
under this Agreement on and after the Closing Date with the same effect as if
such Existing Letter of Credit were issued by an L/C Issuer at the request of
the Borrowers on the Closing Date, provided, that, the L/C Issuer with respect
to such Existing Letter of Credit shall have no obligation to issue any other
Letters of Credit or to extend, renew, amend or increase any such Existing
Letter of Credit (except the L/C Issuer may increase the amount thereof up to
$500,000). Each Letter of Credit shall be in form and substance reasonably
acceptable to the L/C Issuer, including the requirement that the amounts payable
thereunder must be payable in Dollars; provided, that, if the L/C Issuer, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the Spot Rate. If
the L/C Issuer makes a payment under a Letter of Credit, Agent shall notify the
Lead Borrower promptly after its receipt of notice from the L/C Issuer of such
payment, and the Borrowers shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement no later than one (1) Business Day following
receipt of such notice and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Committed Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4.02 hereof) and, initially, shall bear
interest at the rate then applicable to Committed Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Committed Loan
hereunder, the Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to the L/C Issuer shall be automatically converted into an
obligation to pay the resulting Committed Loan. Promptly following receipt by
the Agent of any payment from the Borrowers pursuant to this paragraph, the
Agent shall distribute such payment to the L/C Issuer or, to the extent that the
Lenders have made payments pursuant to Section 2.03(e) to reimburse the L/C
Issuer, then to such Lenders and the L/C Issuer as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrowers had requested the amount thereof
as a Committed Loan and the Agent shall promptly pay to the L/C Issuer the
amounts so received by it from the Lenders. By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of the L/C Issuer or the Lenders, the L/C
Issuer shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by the
L/C Issuer, in an amount equal to its Applicable Percentage of such Letter of
Credit, and each such Lender agrees to pay to the Agent, for the account of the
L/C Issuer, such Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the L/C Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of the L/C
Issuer, such Lender’s Applicable Percentage of each Letter of Credit
Disbursement made by the L/C Issuer and not reimbursed by Borrowers on the date
due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Agent or the L/C Issuer elects, based upon
the advice of counsel, to refund) to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to deliver to the Agent, for the
account of the L/C Issuer, an amount equal to its respective Applicable
Percentage of each Letter of Credit Disbursement pursuant to this Section
2.03(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of a Default or Event of Default
or the failure to satisfy any condition set forth in Section 4.02 hereof. If any
such Lender fails to make available to the Agent the amount of such Lender’s
Applicable Percentage of a Letter of Credit Disbursement as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and the Agent
(for the account of the L/C Issuer) shall be entitled to


-59-

--------------------------------------------------------------------------------




recover such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each Credit
Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented out-of-pocket fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by Section
3.01) (the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;
(x)    the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;


-60-

--------------------------------------------------------------------------------




(xi)    any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;
(xii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or
(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
provided, that, such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. The
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.03(f). If and to the extent that the obligations of the Borrowers under this
Section 2.03(f) are unenforceable for any reason, the Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable Law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.
(g)    The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as
a result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had the Borrowers taken
all reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the L/C Issuer to effect a
cure.
(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by L/C Issuer, irrespective of any assistance L/C Issuer may provide such
as drafting or recommending text or by L/C Issuer’s use or refusal to use text
submitted by Borrowers. Borrowers understand that the final form of


-61-

--------------------------------------------------------------------------------




any Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by L/C Issuer, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request L/C Issuer to
issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against L/C
Issuer; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among L/C Issuer and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by L/C Issuer in connection therewith and shall promptly notify L/C Issuer
(not later than three (3) Business Days following Borrowers’ receipt of
documents from L/C Issuer) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that L/C Issuer is not required to
extend the expiration date of any Letter of Credit for any reason. With respect
to any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, L/C Issuer, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and L/C Issuer
at least thirty (30) calendar days before L/C Issuer is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.
(i)    The Borrowers’ reimbursement and payment obligations under this Section
2.03 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement or any Loan Document or any term or
provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)    the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, the L/C Issuer or any other
Person;
(vi)    L/C Issuer or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at L/C Issuer’s counters or are
different from the electronic presentation;
(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or


-62-

--------------------------------------------------------------------------------




discharge of, or provide a right of set-off against, any Borrower’s or any of
its Subsidiaries’ reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against the
L/C Issuer, the beneficiary or any other Person; or
(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, that, subject to Section 2.03(g) above, the foregoing shall not
release the L/C Issuer from such liability to the Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, the L/C Issuer
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;


-63-

--------------------------------------------------------------------------------




(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Upon the request of the Agent, (i) if the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Obligation that remains outstanding, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, within one (1) Business Day
after such request Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Section 2.05 and Section 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to one hundred three percent (103%) of the Outstanding Amount
of all L/C Obligations (other than L/C Obligations with respect to Letters of
Credit denominated in a currency other than Dollars, which L/C Obligations shall
be Cash Collateralized in an amount equal to one hundred fifteen percent (115%)
of the Outstanding Amount of such L/C Obligations), pursuant to documentation in
form and substance satisfactory to the Agent and the L/C Issuer (which documents
are hereby Consented to by the Lenders). The Borrowers hereby grant to the Agent
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo. If at any time
the Agent determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Agent reasonably determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the L/C
Issuer and, to the extent not so applied, shall thereafter be applied to satisfy
other Obligations.
(l)    The Borrowers shall pay to the Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin for LIBO
Rate Loans (then in effect) times the daily Stated Amount under


-64-

--------------------------------------------------------------------------------




each such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first day after the end of each
calendar quarter commencing with the first such date to occur after the issuance
of such Letter of Credit, and after the Letter of Credit Expiration Date, on
demand, and (ii) computed on a quarterly basis in arrears. Notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate as provided in
Section 2.08(b) hereof.
(m)    In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrowers shall pay upon demand to the Agent for the account of the
L/C Issuer as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.02(d) shall be
deemed to constitute a demand for payment thereof for the purposes of this
Section 2.03(m)): (i) a fronting fee which shall be imposed by the L/C Issuer
upon the issuance of each Letter of Credit of one-eighth percent (0.125%) per
annum of the face amount thereof (provided, that, such fronting fee shall not be
payable in respect of the Existing Letter of Credit), plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, the L/C Issuer, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).
(n)    Each standby Letter of Credit shall expire not later than the date that
is twelve (12) months after the date of the issuance of such Letter of Credit;
provided, that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any Letter of Credit which
extends beyond the Maturity Date, such Letter of Credit shall be Cash
Collateralized on or before the date that is five Business Days prior to the
Maturity Date. Each commercial Letter of Credit shall expire on the earlier of
(i) one hundred twenty (120) days after the date of the issuance of such
commercial Letter of Credit and (ii) five (5) Business Days prior to the
Maturity Date.
(o)    Unless otherwise expressly agreed by the L/C Issuer and the Borrowers
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each Standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
Commercial Letter of Credit.
(p)    L/C Issuer shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement
(q)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.


-65-

--------------------------------------------------------------------------------




(r)    In the event of a direct conflict between the provisions of this Section
2.03 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.03 shall control and govern.
(s)    The provisions of this Section 2.03 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(t)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
L/C Issuer such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by L/C Issuer to enable
L/C Issuer to issue any Letter of Credit pursuant to this Agreement and related
Issuer Document, to protect, exercise and/or enforce L/C Issuers’ rights and
interests under this Agreement or to give effect to the terms and provisions of
this Agreement or any Issuer Document. Each Borrower irrevocably appoints L/C
Issuer as its attorney-in-fact and authorizes L/C Issuer, without notice to
Borrowers, to execute and deliver ancillary documents and letters customary in
the letter of credit business that may include but are not limited to
advisements, indemnities, checks, bills of exchange and issuance documents. The
power of attorney granted by the Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any Letter of Credit and
to ancillary documents or letters customary in the letter of credit business.
This appointment is coupled with an interest.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at the rate applicable to Base Rate
Loans. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan. The Swing Line Lender shall have all of the benefits and
immunities (A) provided to the Agent in Article IX with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans made by it or proposed to be made by it as if the term “Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.


-66-

--------------------------------------------------------------------------------




(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Agent (by telephone or in writing)
that the Agent has also received such Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Agent at the request of the Required Lenders prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender may, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrowers at its office by crediting the account of the Lead Borrower on the
books of the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding and in any event Swing Line Loans
shall be included in the settlement among Lenders as provided in Section 2.14.
Such request shall be made in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Loan Cap
and the conditions set forth in Section 4.02. Each Lender shall make an amount
equal to its Applicable Percentage of the amount of such outstanding Swing Line
Loan available to the Agent in immediately available funds for the account of
the Swing Line Lender at the Agent Payment Account not later than 1:00 p.m. on
the day specified by the Swing Line Lender, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Agent shall remit the
funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and


-67-

--------------------------------------------------------------------------------




a rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05    Prepayments.
(a)    The Borrowers may, upon irrevocable (except in connection with a
termination of Commitments as set forth in Section 2.06 below or as otherwise
provided below) notice from the Lead Borrower to the Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or


-68-

--------------------------------------------------------------------------------




in part without premium or penalty; provided, that, (i) such notice must be
received by the Agent not later than 11:00 a.m. (A) three (3) Business Days
prior to any date of prepayment of LIBO Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of LIBO Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) unless a Cash Dominion Event has occurred and is continuing, any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding, and (iv) such notice delivered
by the Lead Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements
related to the incurrence of Indebtedness or the consummation of another
transaction, in which case such notice may be revoked by the Lead Borrower (by
written notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate
Loans, the Interest Period(s) of such Loans. The Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable (except in connection with a
termination of Commitments as set forth in Section 2.06 below) notice from the
Lead Borrower to the Swing Line Lender (with a copy to the Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that, (i) such notice must be received by
the Swing Line Lender and the Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrowers shall immediately prepay Loans, Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, that, the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Loan Cap
as then in effect.
(d)    If a Cash Dominion Event has occurred and is continuing, all proceeds of
Collateral of the Loan Parties will be applied to prepay the Obligations and/or
Cash Collateralize the L/C Obligations, provided, that, the Borrowers shall not
be required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(d) unless an Event of Default exists and is continuing.
(e)    Prepayments made pursuant to Section 2.05(c) and (d) above, first, shall
be applied to the Swing Line Loans, second, shall be applied ratably to the
outstanding Committed Loans, third, to the extent provided therein, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all Swing Line Loans
and Committed Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations in full may be retained by the Borrowers for use
in the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without


-69-

--------------------------------------------------------------------------------




any further action by or notice to or from the Borrowers or any other Loan
Party) to reimburse the L/C Issuer or the Lenders, as applicable.
(f)    Prepayments made pursuant to this Section 2.05 shall not reduce the
Aggregate Commitments hereunder.
Section 2.06    Termination or Reduction of Commitments
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided,
that, (i) any such notice shall be received by the Agent not later than 11:00
a.m. three (3) Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, and
(C) the Swing Line Sublimit if, after giving effect thereto, and to any
concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit and (iii) such notice delivered
by the Lead Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements
related to the incurrence of Indebtedness or the consummation of another
transaction, in which case such notice may be revoked by the Lead Borrower (by
written notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c)    The Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees (including, without
limitation, commitment fees and Letter of Credit Fees) and interest in respect
of the Aggregate Commitments accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.
Section 2.07    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    To the extent not previously paid, the Borrower shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.


-70-

--------------------------------------------------------------------------------




Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b)    (1)    If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any other Event of Default exists, then the Agent may, and upon the
request of the Required Lenders shall, notify the Lead Borrower that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in subsections (l)
and (m) of Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Agent for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee
calculated on a per annum basis equal to the Applicable Commitment Fee
Percentage times the actual daily amount by which the Aggregate Commitments
exceed the Total Outstandings. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first calendar day after the end of each calendar
quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears.
(b)    [Reserved].
Section 2.10    Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a three hundred sixty (360) day year (or
three hundred sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, in the case of Base Rate Loans) and actual days elapsed. Interest
shall accrue on each outstanding Loan beginning, and including the day, such
Loan is made and until (but not including) the day on which such Loan (or such
portion thereof) is paid, provided, that, any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.


-71-

--------------------------------------------------------------------------------




Section 2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent Payment Account in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Subject to Section 2.14 hereof, the Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Agent after 2:00 p.m., at
the option of the Agent, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue until
such succeeding Business Day. If any payment to be made by the Borrowers shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (1)    Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
of LIBO Rate Loans (or in the case of any Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or in the case of


-72-

--------------------------------------------------------------------------------




a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Agent, then the applicable
Lender and (after giving effect to any reallocation under Section 9.16) the
Borrowers severally agree to pay to the Agent within two (1) Business Days after
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative processing or
similar fees customarily charged by the Agent in connection with the foregoing,
and (B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans. If the Borrowers and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Agent.
(i)    Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the Lead Borrower prior to the time at which any payment is
due to the Agent for the account of the Lenders or the L/C Issuer hereunder that
the Borrowers will not make such payment, the Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of Section
4.02 hereof), the Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.


-73-

--------------------------------------------------------------------------------




(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.13    Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.14    Settlement Amongst Lenders.
(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans) and repayments of Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.
(b)    The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Committed Loans
and Swing Line Loans for the period and the amount of repayments received for
the period. As reflected on the summary statement, (i) the Agent shall transfer
to each Lender its Applicable Percentage of repayments, and (ii) each Lender
shall transfer to the Agent (as provided below) or the Agent shall transfer to
each Lender, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Committed Loans made by each Lender shall
be equal to such Lender’s Applicable Percentage of all Committed Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not


-74-

--------------------------------------------------------------------------------




have so made its transfer to the Agent, such Lender agrees to pay to the Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the Agent in
connection with the foregoing.
Section 2.15    Increase in Commitments.
(a)    Request for Increase. Provided no Default or Event of Default then exists
or would arise therefrom, upon notice to the Agent (which shall promptly notify
the Lenders), the Lead Borrower may from time to time, request an increase in
the Aggregate Commitments by an amount (for all such requests) not exceeding
$100,000,000 (collectively, the “Commitment Increases”); provided, that, (i) any
such request for an increase shall be in a minimum amount of $25,000,000, (ii)
the Lead Borrower may make a maximum of three such requests, and (iii) the
amount of the Aggregate Commitments, as the same may be increased pursuant to
this Section 2.15(b), shall not exceed $300,000,000 at any time. At the time of
sending such notice, the Lead Borrower (in consultation with the Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
(c)    Notification by Agent; Additional Lenders. The Agent shall notify the
Lead Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, the Agent, in consultation with
the Lead Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Aggregate Commitments requested by
the Lead Borrower and not accepted by the existing Lenders (and the Lead
Borrower may also invite additional Eligible Assignees to become Lenders) (each,
an “Additional Commitment Lender”), provided, that, without the consent of the
Agent, at no time shall the Commitment of any Additional Commitment Lender be
less than $10,000,000.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Agent shall promptly
notify the Lead Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date and on the Increase Effective Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitments and Applicable Percentages of the Lenders.
(e)    Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Lead Borrower shall deliver to
the Agent a certificate of each Loan Party dated as of the Increase Effective
Date signed by a Responsible Officer of such Loan Party (A) certifying


-75-

--------------------------------------------------------------------------------




and attaching the resolutions adopted by such Loan Party approving or consenting
to such Commitment Increase, and (B) in the case of the Borrowers, certifying
that, immediately before and immediately after giving effect to such Commitment
Increase, (ii) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided that, if
a representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition); (iii) the Borrowers
shall have paid such fees and other compensation to the Additional Commitment
Lenders as the Lead Borrower and such Additional Commitment Lenders shall agree;
(iv) the Borrowers shall have paid such arrangement fees to the Agent as the
Lead Borrower and the Agent may agree; (iv) if requested by the Agent, the
Borrowers shall deliver to the Agent and the Lenders customary opinions from
counsel to the Borrowers dated the Increase Effective Date; (v) the Borrowers
and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Agent may reasonably have
requested; and (vi) no Default or Event of Default exists. The Borrowers shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 2.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section. In no event shall the fees, interest rate and other
compensation offered or paid in respect of any Commitment Increase have higher
rates than the amounts paid and payable to the then existing Lenders in respect
of their Commitments, unless the fees, interest rate and other compensation
payable to the then existing Lenders are increased to the same as those paid in
connection with such new or additional Commitments, except for the initial fee
payable in respect of such new or additional commitment of a Lender.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
Section 3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions of Indemnified Taxes (including deductions
of Indemnified Taxes applicable to additional sums payable under this Section)
the Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such deductions of Indemnified Taxes been
made, (ii) the Borrowers shall make such deductions and (iii) the Borrowers
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.


-76-

--------------------------------------------------------------------------------




(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent, each Lender and the L/C Issuer, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender or the L/C Issuer (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of the Agent,
a Lender or the L/C Issuer, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.
(e)    Status of Lenders.
(i)    Agent or any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Lead Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by the Lead Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, Agent or any Lender, if requested by the Lead Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Lead Borrower or the Agent, as applicable, as
will enable the Lead Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, each Lender and Agent that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Lead Borrower and the Agent, as applicable, (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Person becomes a party to this Agreement (and from time to time
thereafter upon the expiration or invalidity of any form or document so
delivered or upon the request of the Lead Borrower or the Agent, as applicable,
but only if such Person is legally entitled to do so), duly completed copies of
Internal Revenue Service Form W-9 certifying that such Person is exempt from
U.S. federal backup withholding Tax.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, each Agent and Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Person becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Lead


-77-

--------------------------------------------------------------------------------




Borrower or the Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(A)    duly completed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(B)    duly completed copies of Internal Revenue Service Form W-8ECI,
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-RIMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner; and/or
(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Lead Borrower or the
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Agent as may be necessary for
the Lead Borrower and the Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(f)    Treatment of Certain Refunds. If the Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Agent, such Lender
or the L/C Issuer, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority)


-78-

--------------------------------------------------------------------------------




to the Agent, such Lender or the L/C Issuer in the event the Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Agent, any obligation of such Lender to make or continue
LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall be
suspended until such Lender notifies the Agent and the Lead Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Agent), prepay or, if applicable, convert all LIBO Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBO Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBO
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted, but shall not be
required to pay any compensation pursuant to Section 3.05.
Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Agent will
promptly so notify the Lead Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein but shall not be
required to pay any compensation pursuant to Section 3.05.
Section 3.04    Increased Costs; Reserves on LIBO Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes, Other Taxes and Excluded Taxes); or


-79-

--------------------------------------------------------------------------------




(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered as set forth in a
certificate provided by such Lender or the L/C Issuer, as applicable, pursuant
to clause (c) below; provided, that, the Borrowers shall not be liable for such
compensation if (A) the relevant Change in Law occurs on a date prior to the
date such Lender becomes a party hereto or (B) such Lender invokes Section 3.02.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered as set forth in the certificate provided by such Lender or the L/C
Issuer, as applicable, pursuant to clause (c) below.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, and the method for
calculating such amount or amounts as specified in subsection (a) or (b) of this
Section and delivered to the Lead Borrower shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


-80-

--------------------------------------------------------------------------------




(e)    Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 10 days’ prior notice (with a copy to
the Agent) of such additional interest from such Lender. If a Lender fails to
give notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
Section 3.05    Compensation for Losses. Upon demand of any Lender (which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed, and with a copy to the Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13 (other than with respect to any Defaulting Lender);
including any net loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained but excluding any loss of
anticipated profits and/or interest rate margin (including the Applicable
Margin). The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth in reasonable
detail the manner in which such amount or amounts was determined shall be
delivered to the Lead Borrower.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such


-81-

--------------------------------------------------------------------------------




designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.02, as applicable, and (ii) in
each case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
10.13.
Section 3.07    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
Section 3.08    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions of Initial Credit Extension. The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(a)    The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif “
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Agent:


-82-

--------------------------------------------------------------------------------




(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;
(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party evidencing (A) the authority of each Loan Party to enter into this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;
(v)    a favorable opinion of Greenberg Traurig, counsel to the Loan Parties,
addressed to the Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Agent may reasonably request;
(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Section 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Loan Parties as of the Closing Date after giving effect
to the transactions contemplated hereby, (D) that the Immaterial Subsidiaries as
of the Closing Date satisfy each of the conditions required by the definition of
such term and including any calculations of amounts with respect thereto, and
(E) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;
(vii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;
(viii)    a payoff letter from the agent for the lenders under the Existing
Credit Agreement reasonably satisfactory in form and substance to the Agent
evidencing that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated, all obligations thereunder are being paid in
full (other than contingent obligations that are not yet due and the Existing
Letter of Credit that will constitute a Letter of Credit hereunder or may be
cash collateralized or backstopped as required thereunder), and all Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;
(ix)    an agreement by IPCo in favor of Agent allowing an irrevocable,
non-exclusive license to use, license or sublicense Intellectual Property in the
United States, its territories and possessions, without any royalty or other
payments (whether or not any license agreement between the


-83-

--------------------------------------------------------------------------------




owner and licensor and any other person is in default or has been terminated)
after default or otherwise in connection with the exercise of the remedies of
Agent with respect to the Collateral and related matters;
(x)    the Security Documents, each duly executed by the applicable Loan
Parties;
(xi)    all other Loan Documents, each duly executed by the applicable Loan
Parties;
(xii)    (A) appraisals (based on net liquidation value) by a third party
appraiser acceptable to the Agent of all Inventory of the Borrowers, the results
of which are satisfactory to the Agent and (B) a written report regarding the
results of a commercial finance examination of the Loan Parties, which shall be
satisfactory to the Agent;
(xiii)    results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges or subordination agreements satisfactory to the
Agent are being tendered concurrently with such extension of credit or other
arrangements satisfactory to the Agent for the delivery of such termination
statements and releases, satisfactions and discharges have been made;
(xiv)    (A) all Uniform Commercial Code financing statements, required by law
or reasonably requested by the Agent to be filed, registered or recorded to
create or perfect the first priority Liens intended to be created under the Loan
Documents (to the extent such Liens can be created or perfected by the filing of
such financing statements) and the Agent shall have been authorized to file,
register or record such financing statements on the Closing Date, (B) the Credit
Card Notifications and Blocked Account Agreements required pursuant to Section
6.13 hereof, (C) control agreements with respect to the Loan Parties’ securities
and investment accounts, and (D) Collateral Access Agreements as required by the
Agent; and
(xv)     such other assurances, certificates, documents, consents or opinions as
the Agent reasonably may require.
(b)    The Agent shall have received an amendment to the existing intercompany
licensing agreement between IPCo and the other Loan Parties providing for
certain rights of such other Loan Parties in connection with the use of the
licensed Intellectual Property in the event of any Insolvency Proceeding and
related matters.
(c)    After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Excess Availability shall
be not less than $85,000,000.
(d)    The Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the Fiscal Quarter ended May 5, 2018, and executed by
a Responsible Officer of the Lead Borrower.
(e)    There has been no Material Adverse Effect since February 3, 2018.
(f)    The Agent shall have received and be satisfied with (i) a detailed
forecast for the period commencing on the Closing Date on an annual basis for
the term of the Credit Agreement, which shall include an Excess Availability
model, Consolidated income statement, balance sheet, and statement of


-84-

--------------------------------------------------------------------------------




cash flow, by month, each prepared in conformity with GAAP and consistent with
the Loan Parties’ then current practices.
(g)    There shall not be pending any litigation, investigation or other
proceeding pending in any court or before any arbitrator or Governmental
Authority, (i) the result of which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (ii) that
challenges the legality of, or otherwise seeks to enjoin, the arrangements and
transactions contemplated by this Credit Agreement.
(h)    The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.
(i)    All fees and expenses required to be paid to the Agent or the Arranger on
or before the Closing Date shall have been paid in full, and all fees and
expenses required to be paid to the Lenders on or before the Closing Date shall
have been paid in full, provided, that, for costs and expenses, invoices shall
have been delivered to Lead Borrower not less than the Business Day prior to the
Closing Date.
(j)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Agent).
(k)    The Agent and the Lenders shall have received, at least ten (10) days
prior to the Closing Date to the extent requested in writing at least fifteen
(15) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act in each case, the results of which are
satisfactory to the Agent and Lenders.
(l)    No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Closing Date.
(m)    The Closing Date shall have occurred on or before August 31, 2018.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a LIBO Rate Loan
Notice requesting only a continuation of LIBO Rate Loans) and each L/C Issuer to
issue each Letter of Credit is subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer


-85-

--------------------------------------------------------------------------------




to an earlier date, in which case they shall be true and correct as of such
earlier date, (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects, and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01;
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;
(c)    The Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension or an updated Borrowing Base
Certificate, as applicable, in accordance with the requirements hereof;
(d)    No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred; and
(e)    No Overadvance shall result from such Credit Extension.
Each Request for Credit Extension (other than a LIBO Rate Loan Notice requesting
only a continuation of LIBO Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty by the Borrowers that the conditions
specified in Section 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension. The conditions set forth in this Section
4.02 are for the sole benefit of the Credit Parties but until the Required
Lenders otherwise direct the Agent to cease making Loans and issuing Letters of
Credit, the Lenders will fund their Applicable Percentage of all Loans and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
agreed to by the Agent, provided, however, the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Credit Party of the provisions of this Article IV on any future occasion
or a waiver of any rights or the Credit Parties as a result of any such failure
to comply.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:
Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) as it relates to any Immaterial Subsidiary, or clause (b)(i) or (c),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect. Schedule 5.01 annexed hereto


-86-

--------------------------------------------------------------------------------




sets forth, as of the Closing Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, (a) has been duly authorized by all necessary corporate or
other organizational action, and (b) does not and will not (i) contravene the
terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach, termination, or contravention of, or constitute a default
under, or require any payment to be made under (x) any Material Indebtedness to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (y) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; (iii) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Agent under the
Security Documents); or (iv) violate any Law, in the case of clause (b)(iv),
except that could not reasonably be expected to have a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Documents) or (b) such as have been obtained or made and are in
full force and effect.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated May 5, 2018, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Parent and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all Material Indebtedness and other liabilities, direct or
contingent, of the Loan Parties and their Consolidated Subsidiaries as of the


-87-

--------------------------------------------------------------------------------




date of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Parent and its Subsidiaries delivered pursuant to Section
6.01(c) were prepared in good faith on the basis of the assumptions believed by
the Lead Borrower to be reasonable in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Loan Parties’ reasonable estimate of its future financial performance (it
being understood that such forecasted financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, that no assurance is given that any particular
forecast will be realized, that actual results may differ and that such
differences may be material).
Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any Loan Party or any of its Subsidiaries or against any of its
properties or revenues, if determined adversely, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default. No Loan Party or any Subsidiary is in default under
or with respect to any Material Indebtedness. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
Section 5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, or rights to
use, all Real Estate necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Subsidiary has good and marketable title to, valid leasehold
interests in, or valid licenses to use all personal property and assets material
to the ordinary conduct of its business, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned by the Loan Parties and each
of their Subsidiaries, together with a list of the holders of any mortgage or
other Lien thereon as of the Closing Date. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the Real
Estate owned by such Loan Party or such Subsidiary, free and clear of all Liens,
other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the address
(including street address, county and state) of all material Leases of the Loan
Parties, together with a list of the lessor and its contact information with
respect to each such Lease as of the Closing Date. To the knowledge of the Loan
Parties, each of such Leases is in full force and effect and the Loan Parties
are not in default of the terms thereof.
(c)    Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries securing
Indebtedness in an outstanding amount in excess of $2,500,000 (other than with
respect to operating leases), showing as of the Closing Date the lienholder


-88-

--------------------------------------------------------------------------------




thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Permitted Encumbrances.
(d)    Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date
(other than any Investment consisting of Permitted Investments of the type
described in clause (a) of the definition thereof or cash held in a Deposit
Account), showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.
(e)    Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
of each Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity
thereof.
Section 5.09    Environmental Compliance
(a)    Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    To the knowledge of the Loan Parties, except as otherwise set forth in
Schedule 5.09, none of the properties currently or formerly owned or operated by
any Loan Party or any Subsidiary thereof (to the extent that such Loan Party or
Subsidiary may have liability with respect to such formerly owned or operated
properties) is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list; there are no underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or Subsidiary
thereof; and Hazardous Materials have not been released, discharged or disposed
of on any property currently or formerly owned or operated by any Loan Party or
any Subsidiary thereof (to the extent that such Loan Party or Subsidiary may
have liability with respect to such formerly owned or operated properties). For
purposes of this clause (b), “To the knowledge of the Loan Parties” means the
knowledge of the Loan Parties based on the information set forth in the Phase I
and Phase II environmental reports as set forth in Schedule 5.09.
(c)    Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.
Section 5.10    Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates or Related Parties of


-89-

--------------------------------------------------------------------------------




the Loan Parties, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
Section 5.11    Taxes. The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, have a Material Adverse Effect. No Loan
Party or any Subsidiary thereof is a party to any tax sharing agreement.
Section 5.12    ERISA Compliance.
(a)    The Lead Borrower, each of its ERISA Affiliates, and each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Borrowers,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Sections 412 or 430 of the Code and to
each Multiemployer Plan, and no application for a funding waiver or an extension
of any amortization period pursuant to Sections 412 or 430 of the Code has been
made with respect to any Plan. No Lien imposed under the Code or ERISA exists or
is likely to arise on account of any Plan or Multiemployer Plan.
(b)    There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i)    No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.


-90-

--------------------------------------------------------------------------------




Section 5.13     Subsidiaries; Equity Interests. The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens except for those created under the Security Documents. Except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary. The Loan Parties have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and are
owned in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except for those created under the Security Documents. The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.15    Disclosure. No written report, financial statement, certificate
or other information previously or hereafter furnished in writing by or on
behalf of any Loan Party to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (excluding projected
financial information, budgets and forecasts and general industry or economic
data) (in each case, as modified or supplemented by other information so
furnished (including public disclosures made pursuant to press releases and
public filings prior to the Closing Date) and when taken as a whole) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided, that, with respect to
projected financial information and any budget or forecast, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projected financial information, budget or forecast is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular projection will be
realized, that actual results may differ and that such differences may be
material).
Section 5.16    Compliance with Laws. Each of the Loan Parties and each
Subsidiary is in compliance (A) in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (i) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings


-91-

--------------------------------------------------------------------------------




diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (B) with Section 10.17 and 10.18.
Section 5.17    Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all material Intellectual
Property, licenses, permits and other authorizations that are reasonably
necessary for the operation of their respective businesses in the United States,
its territories and possessions. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights with respect to Intellectual Property held by any other Person which
could reasonably be expected to have, individually, or in the aggregate, a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.17, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.18    Labor Matters. There are no strikes, lockouts, slowdowns or
other material labor disputes against any Loan Party or any Subsidiary thereof
pending or, to the knowledge of any Loan Party, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters except
to the extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18,
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.19    Security Documents. The Security Agreement creates in favor of
the Agent, for the benefit of the Secured Parties referred to therein, a legal,
valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in Schedule II of the
Security Agreement. Upon such filings and/or the obtaining of “control,” (as
defined in the UCC) and taking of other actions as may be necessary with the
appropriate Governmental Authorities (including the payment of applicable filing
and recording taxes), subject to the limitations on the requirements to perfect
contained in the Security Agreement, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Collateral that may be perfected by filing, recording
or registering a financing


-92-

--------------------------------------------------------------------------------




statement or analogous document (including without limitation the proceeds of
such Collateral subject to the limitations relating to such proceeds in the UCC)
or by obtaining control, under the UCC (in effect on the date this
representation is made) in each case prior and superior in right to any other
Person.
Section 5.20    Solvency. After giving effect to the transactions contemplated
by this Agreement, and before and after giving effect to each Credit Extension,
the Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
has been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.
Section 5.21    Deposit Accounts; Credit Card Arrangements.
(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.
(b)    Annexed hereto as Schedule 5.21(b) is a correct and complete list of all
of the Credit Card Agreements and all other agreements, documents and
instruments existing on the Closing Date between or among any Loan Party, the
Credit Card Issuers, the Credit Card Processors and any of their Affiliates or
Related Parties with respect to the processing and/or payment to such Loan Party
of the proceeds of any credit card charges and debit card charges for sales made
by such Loan Party. The Credit Card Agreements constitute all of such agreements
necessary for each Borrower to operate its business as presently conducted with
respect to credit cards and debit cards. Borrowers have delivered, or caused to
be delivered to Agent, true, correct and complete copies of all of the Credit
Card Agreements.
Section 5.22    Brokers. No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents, and
no Loan Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.
Section 5.23    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.
Section 5.24    Material Contracts. Schedule 5.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing Date.
The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Agent on or before the Closing Date. The Loan Parties
are not in breach or in default in any material respect of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract.
Section 5.25    Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.26    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws. No Loan Party or any of its Subsidiaries is in violation of any Sanctions.
No Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan
Party, any director, officer, employee, agent or Affiliate


-93-

--------------------------------------------------------------------------------




of such Loan Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has any assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. Each of the Loan Parties and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee, agent and
Affiliate of each such Loan Party and each such Subsidiary, is in compliance
with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted) , or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Section 6.01, Section 6.02,
and Section 6.03) cause each Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Agent, in form and detail
satisfactory to the Agent:
(a)    on or about the date of filing thereof with the SEC, but in any event
within ninety (90) days after the end of each Fiscal Year of the Parent
(commencing with the Fiscal Year ended 2018), a Consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such Fiscal Year, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and unqualified opinion of Ernst & Young LLP or other
independent public accountants of nationally recognized standing, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
(b)    on or about the date of filing thereof with the SEC, but in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year of the Parent (commencing with the Fiscal Quarter
ended July 31, 2018), a Consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such Fiscal Quarter, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Quarter and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof, (B)
the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Parent and its Subsidiaries as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;


-94-

--------------------------------------------------------------------------------




(c)    as soon as available, but in any event no more than thirty (30) days
after the end of each Fiscal Year of the Parent, forecasts prepared by
management of the Lead Borrower, in form satisfactory to the Agent, of Excess
Availability, consolidated balance sheets and statements of income or operations
and cash flows of the Parent and its Subsidiaries on an annual basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year, which forecasts shall be on an
annual basis so long as no Default or Event of Default has occurred or is
continuing and Excess Availability is at least equal to an amount greater than
fifty percent (50%) of the Loan Cap as of the close of business as of the last
day of the immediately preceding Fiscal Quarter; provided, that,
(i)    at any time that either (A) Specified Cash is less than $75,000,000 and
the Total Outstandings are greater than twenty-five percent (25%) of the Loan
Cap or (B) either (1) subject to clause (ii) below, a Default or an Event of
Default has occurred and is continuing or (2) Borrowers have failed to maintain
Excess Availability at least equal to fifty percent (50%) of the Loan Cap, such
forecasts shall be on a quarterly basis,
(ii)    at any time that either a Default or an Event of Default has occurred
and is continuing or Borrowers have failed to maintain Excess Availability at
least equal to the greater of (A) fifteen percent (15.0%) of the Loan Cap and
(B) $27,000,000, such forecasts shall be on a monthly basis, and
(iii)    if the events described in clauses (i) or (ii) above occur at any time
after Agent has received the forecast, including during the Fiscal Year covered
by the forecast, Lead Borrower shall promptly, but in any event within ten (10)
Business Days thereafter, deliver to Agent revised forecasts on a quarterly or
monthly basis as applicable .
Section 6.02    Certificates; Other Information. Deliver to the Agent, in form
and detail satisfactory to the Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended July 31, 2018), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any material change in generally accepted accounting principles
used in the preparation of such financial statements, the Lead Borrower shall
also provide: (i) a statement of reconciliation conforming such financial
statements to GAAP and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;
(b)    as soon as available, but in any event not later than fifteen (15)
Business Days after each Fiscal Quarter end (or, if such day is not a Business
Day, on the next succeeding Business Day), a Borrowing Base Certificate so long
as no Default or Event of Default has occurred or is continuing and Excess
Availability is at least equal to an amount greater than fifty percent (50%) of
the Loan Cap showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Quarter (provided, that, the
Appraised Value applied to the Eligible Inventory set forth in each Borrowing
Base Certificate shall be the Appraised Value set forth in the most recent
appraisal obtained by the Agent pursuant to Section 6.10 hereof for the
applicable period to which such Borrowing Base Certificate relates), each
Borrowing Base Certificate to be certified as complete and correct in all
material respects by a Responsible Officer of the Borrower; provided, that, (i)
at any time that either (A) Specified Cash is less than $75,000,000 and the
Total Outstandings are greater than twenty-five percent (25%) of the Loan Cap or
(B) either (1) subject to clause (ii) below, a Default or an Event of Default
has occurred


-95-

--------------------------------------------------------------------------------




and is continuing or (2) Borrowers have failed to maintain Excess Availability
at least equal to fifty percent (50%) of the Loan Cap, such Borrowing Base
Certificate shall be delivered on the fifth (5th) Business Day of each month
(or, if the fifth (5th) Business Day is not a Business Day, on the next
succeeding Business Day), showing the Borrowing Base as of the close of business
of the immediately preceding month (and in the event that the delivery of
Borrowing Base Certificates are on a monthly basis, such monthly delivery shall
continue for not less than three consecutive months), and (ii) at any time that
either a Default or an Event of Default has occurred and is continuing or
Borrowers have failed to maintain Excess Availability at least equal to the
greater of (A) fifteen percent (15.0%) of the Loan Cap and (B) $27,000,000, such
Borrowing Base Certificate shall be delivered on the third Business Day of each
week showing the Borrowing Base as of the close of business on the immediately
preceding week (and in the event that the delivery of Borrowing Base
Certificates are on a weekly basis, such weekly delivery shall continue for not
less than four (4) consecutive weeks);
(c)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Agent pursuant hereto;
(e)    the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;
(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(g)    as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify;
(h)    promptly after the Agent’s request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness;
(i)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and


-96-

--------------------------------------------------------------------------------




(j)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided, that, the Lead Borrower shall deliver paper copies of such
documents to the Agent or any Lender as the Agent or such Lender may request
based on applicable laws or regulations or the internal policies of Agent or
such Lender. The Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) the Agent and the Arranger shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
It is understood and agreed that nothing in this Section 6.02 shall require any
Borrower or any of its Subsidiaries to provide any documents or information (a)
in respect of which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on such Borrower or any of its Subsidiaries, or (b) that is subject to
attorney-client privilege or constitutes attorney work product.
Section 6.03    Notices. Promptly notify the Agent after any Responsible Officer
obtains knowledge thereof of:
(a)    the occurrence of any Default or Event of Default;


-97-

--------------------------------------------------------------------------------




(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
(c)    any breach or non-performance of, or any default, with respect to
Material Indebtedness of any Loan Party or any Subsidiary thereof;
(d)    any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws that would be required to be reported in the Loan
Parties’ public filings;
(e)    the occurrence of any ERISA Event in which the liability is reasonably
expected to be in excess of $5,000,000 in any year or that could otherwise
reasonably be expected to result in a Material Adverse Effect;
(f)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(g)    the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;
(h)    any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;
(i)    the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $250,000;
(j)    any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and
(k)     any failure by any Loan Party to pay rent or such other amounts due at
(i) any distribution centers or warehouses; (ii) ten percent (10%) or more of
such Loan Party’s locations; or (iii) any of a Loan Party’s locations if such
failure continues for more than ten (10) days following the day on which such
rent first came due and such failure would be reasonably likely to result in a
Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
It is understood and agreed that nothing in this Section 6.03 shall require any
Borrower or any of its Subsidiaries to provide any documents or information (a)
in respect of which disclosure to the Agent or any Lender (or their respective
representatives) is prohibited by any applicable law or any bona fide agreement
binding on such Borrower or any of its Subsidiaries, or (b) that is subject to
attorney-client privilege or constitutes attorney work product.


-98-

--------------------------------------------------------------------------------




Section 6.04    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except (i) in the case of clause (a), where the
failure to make such payment could not reasonably be expected to result in a
Material Adverse Effect and (ii) in the case of clauses (b) and (c), where (A)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (B) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (C) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect. Nothing contained in this Section 6.04 shall be deemed
to limit the rights of the Agent with respect to determining and establishing
Reserves pursuant to this Agreement, including in the event that any such
contest does not effectively suspend collection of the contested obligation and
enforcement of any Lien securing such obligation.
Section 6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or Section 7.05; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Loan Parties or that
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 6.06    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies not
Affiliates or Related Parties of the Loan Parties, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business and operating in the
same or similar locations or as is required by applicable Law, of such types and
in such amounts as are customarily carried under similar circumstances by such
other Persons and as are reasonably acceptable to the Agent.
(b)    Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-


-99-

--------------------------------------------------------------------------------




insurer and (iii) such other provisions as the Agent may reasonably require from
time to time to protect the interests of the Credit Parties.
(c)    Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.
(d)    Cause business interruption policies to name the Agent as a loss payee
and to be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent (and unless a Cash
Dominion Event then exists and is continuing, or the proceeds are otherwise
required to be applied to the Obligations and Other Liabilities hereunder, such
proceeds shall be remitted by Agent after receipt of immediately available funds
to the Deposit Account of Lead Borrower used for the receipt of proceeds of
Loans), (ii) a provision to the effect that none of the Loan Parties, the Agent,
the Agent or any other party shall be a co‑insurer and (iii) such other
provisions as the Agent may reasonably require from time to time to protect the
interests of the Credit Parties.
(e)    Cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent.
(f)    Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence satisfactory to the
Agent of payment of the premium therefor.
(g)    Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.
(h)    Permit any representatives that are designated by the Agent to inspect
the insurance policies maintained by or on behalf of the Loan Parties and to
inspect books and records related thereto and any properties covered thereby.
None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.


-100-

--------------------------------------------------------------------------------




Section 6.08    Compliance with Laws. Comply (a) in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (ii) such contest effectively suspends
enforcement of the contested Laws, and (iii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Sections 10.17 and 10.18.
Section 6.09    Books and Records; Accountants.
(a)    (i) Maintain proper books of record and account, in which full, true and
correct in all material respects entries and in conformity with GAAP
consistently applied (subject to changes as may be required in accordance with
GAAP) shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and (ii) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be.
(b)    At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Agent and shall instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Agent, provided, that, the Lead Borrower shall be given a reasonable
opportunity to participate in any such discussions between the Agent and the
Registered Public Accounting Firm.
Section 6.10    Inspection Rights.
(a)    Permit representatives and independent contractors of the Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, and permit the Agent or professionals
(including investment bankers, consultants, accountants, and lawyers) retained
by the Agent to conduct evaluations of the Loan Parties’ business plan,
forecasts and cash flows no more than one (1) time in any Fiscal Year, at the
expense of the Loan Parties (or additional time or times at the expense of
Lenders) and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Lead
Borrower; provided, that, when a Default or Event of Default exists the Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.
(b)    Upon the request of the Agent after reasonable prior notice and subject
to the following sentence, permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent
to conduct commercial finance examinations and other evaluations, including,
without limitation, of (i) the Lead Borrower’s practices in the computation of
the Borrowing Base and (ii) the assets included in the Borrowing Base and
related financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. The Loan Parties shall pay the fees and
expenses of the Agent and such professionals with respect to such examinations
and evaluations, provided, that, the Agent may conduct, or cause to be
conducted, (A) not more than one (1) commercial finance examination each Fiscal
Year at the expense of Borrowers so long as Excess Availability is not


-101-

--------------------------------------------------------------------------------




less than the greater of twenty-five percent (25.0%) of the Loan Cap or
$45,000,000 at any time during such Fiscal Year, or (B) if Excess Availability
is less than the greater of such amounts during such Fiscal Year, not more than
two (2) commercial finance examinations in such Fiscal Year at the expense of
Borrowers. Notwithstanding the foregoing, the Agent may cause additional
commercial finance examinations to be undertaken (i) as it in its discretion
deems necessary or appropriate, at its own expense or, (ii) if required by Law
or if a Default or Event of Default shall have occurred and be continuing, at
the expense of the Loan Parties and without advance notice.
(c)    Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base. The Loan Parties shall pay the fees and expenses of the
Agent and such professionals with respect to such appraisals, provided, that,
the Agent may conduct, or cause to be conducted, (A) not more than one (1)
inventory appraisal each Fiscal Year at the expense of Borrowers so long as
Excess Availability is not less than the greater of twenty-five percent (25.0%)
of the Loan Cap or $45,000,000 at any time during such Fiscal Year, or (B) if
Excess Availability is less than the greater of such amounts during such Fiscal
Year, not more than two (2) inventory appraisals in such Fiscal Year at the
expense of Borrowers. Notwithstanding the foregoing, the Agent may cause
additional appraisals to be undertaken (i) as it in its discretion deems
necessary or appropriate, at its own expense or, (ii) if required by Law or if a
Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties and without advance notice.
(d)    Nothing in this Section 6.10 shall require any Borrower or any of its
Subsidiaries to provide, or permit the inspection of, any documents or
information (a) in respect of which disclosure to the Agent or any Lender (or
their respective representatives) is prohibited by any applicable Law or a bona
fide contractual obligation binding on such Borrower or any of its Subsidiaries,
or (b) that is subject to attorney-client privilege or constitutes attorney work
product.
Section 6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a)
on the Closing Date, (i) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Agreement, and (ii) to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, (i) to finance
the acquisition of working capital assets of the Borrowers, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (ii) to finance Capital Expenditures of the Borrowers, and (iii) for
general corporate purposes of the Loan Parties, in each case to the extent
expressly permitted under applicable Law and the Loan Documents (including in
connection with Permitted Investments); provided, that, (x) no part of the
proceeds of the Credit Extensions will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors, (y) no part of the proceeds
of any Credit Extension will be used, directly or to Borrowers’ knowledge,
indirectly, to make any payments to a Sanctioned Entity or a Sanctioned Person,
to fund any investments, loans or contributions in, or otherwise make such
proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Credit Extension will be
used, directly or to Borrowers’ knowledge, indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.


-102-

--------------------------------------------------------------------------------




Section 6.12    Additional Loan Parties. Notify the Agent at the time that any
Person (x) becomes a Subsidiary (other than an Immaterial Subsidiary), and in
each case promptly thereafter (and in any event within fifteen (15) days), cause
any such Person (a) which is not a CFC, to (i) become a Loan Party by executing
and delivering to the Agent a Joinder to this Agreement or a Joinder to the
Facility Guaranty or such other documents as the Agent shall deem appropriate
for such purpose, (ii) grant a Lien to the Agent on such Person’s assets of the
same type that constitute Collateral to secure the Obligations, and (iii deliver
to the Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by or on behalf of any
Loan Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC that is not joined as a
Loan Party, the Equity Interests of such Subsidiary to be pledged may be limited
to sixty-five percent (65%) of the outstanding voting Equity Interests of such
Subsidiary and one hundred percent (100%) of the non-voting Equity Interests of
such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Agent. In no event shall compliance with this Section 6.12 waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.12 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.
Section 6.13    Cash Management.
(a)    On or prior to the Closing Date, deliver to the Agent copies of
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit G which have been executed on behalf of such Loan
Party and delivered to such Loan Party’s Credit Card Issuers and Credit Card
Processors listed on Schedule 5.21(b) (with evidence of such delivery received
by Agent).
(b)    Within ninety (90) days after the Closing Date (or such later date as
Agent may agree), enter into a Blocked Account Agreement satisfactory in form
and substance to the Agent with each Blocked Account Bank (collectively, the
“Blocked Accounts”).
(c)    Whether or not a Cash Dominion Event has occurred and is continuing, the
Loan Parties shall (i) ACH or wire transfer, with such frequency as is
consistent with their respective business practices in effect on the Closing
Date or as otherwise agreed to by the Agent (and whether or not there are then
any outstanding Obligations) to a Blocked Account or the Concentration Account,
all amounts on deposit and available in each DDA (net of any minimum balance as
may be required to be kept in such DDA by the depository institution at which
such DDA is maintained provided, that, during a Cash Dominion Event, such
minimum balance shall not exceed the greater of $10,000 individually or the
minimum balance required by any applicable Blocked Account Bank, but in any
event not more than $500,000 in the aggregate), (ii) cause (A) all cash
receipts, all collections of Accounts and all other proceeds of the sales of
Inventory and other Collateral, including, without limitation, all Net Proceeds,
and all other cash payments received by a Loan Party from any Person or from any
source or on account of any sale or other transaction or event to be deposited
into a Blocked Account, and (iii) cause all funds in each Blocked Account and
payments due from all Credit Card Issuers and Credit Card Processors to be
forwarded with such frequency as is consistent with their respective business
practices in effect on the Closing Date (which Borrowers acknowledge is on a
daily basis on each Business Day) or as otherwise agreed to by the Agent, to a
deposit account maintained by Borrowers at Bank of America (the
“Sub-Concentration Account”), and in the case of the Sub-Concentration Account
transferred to the deposit account at Wells


-103-

--------------------------------------------------------------------------------




Fargo established to receive funds from the Sub-Concentration Account ( the
“Master Concentration Account”, and together with the Sub-Concentration Account,
the “Concentration Accounts”) which is subject to a Blocked Account Agreement.
(d)     At any time that a Cash Dominion Event exists, after delivery of a
notice thereof from the Agent (at Agent’s option or at the request of the
Required Lenders) to the applicable Blocked Account Bank), the Blocked Account
Bank shall ACH or wire transfer no less frequently than once each Business Day
all funds in such Master Concentration Account and any other Blocked Account to
the Agent Payment Account.
(e)    Each Blocked Account Agreement with respect to a DDA (other than the
Concentration Accounts) shall require all amounts to be transferred to either
the Sub-Concentration Account or the Master Concentration Account (and in the
case of the Sub-Concentration Account to the Master Concentration Account) and
each Blocked Account Agreement with respect to a Concentration Account shall
require that upon notice from Agent which notice shall be delivered only after
the occurrence and during the continuance of a Cash Dominion Event the ACH or
wire transfer no less frequently than daily (and whether or not there are then
any outstanding Obligations) to the Agent Payment Account of all cash receipts
and collections received by each Loan Party from all sources, including, without
limitation, the following:
(i)    all available cash receipts from the sale of Inventory and other assets
(whether or not constituting Collateral);
(ii)    all proceeds of collections of Accounts;
(iii)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event, including the issuance of any Indebtedness or Equity
Interests;
(iv)    the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);
(v)    the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and
(vi)    the proceeds of all credit card charges.
(f)    The Concentration Accounts shall at all times be under the sole dominion
and control of the Agent. The Loan Parties hereby acknowledge and agree that (i)
the Loan Parties have no right of withdrawal from the Concentration Accounts,
(ii) the funds on deposit in the Concentration Accounts shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Accounts shall be applied to the Obligations as provided in
this Agreement. In the event that, notwithstanding the provisions of this
Section 6.13, any Loan Party receives or otherwise has dominion and control of
any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Master Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Agent.


-104-

--------------------------------------------------------------------------------




(g)    Upon the request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.
(h)    So long as no Cash Dominion Event has occurred and is continuing, Loan
Parties may add or replace a DDA or Blocked Account Bank provided, that, no
later than thirty (30) days after the time of the opening of such DDA, the
applicable Loan Party and such applicable Blocked Account Bank shall have
executed and delivered to Agent a Blocked Account Agreement (including any
acknowledgement and agreement of the Blocked Account Bank or securities
intermediary with respect thereto). Notwithstanding the foregoing, Borrowers may
not establish a new Concentration Account after the date hereof, without prior
notice to Agent and delivery of a Blocked Account Agreement, contemporaneously
with the opening of such Concentration Account.
(i)    So long as no Cash Dominion Event has occurred and is continuing, Loan
Parties may add or replace Credit Card Processors and Credit Card Issuers and
shall upon such addition or replacement provide to Agent no later than fifteen
(15) days after the time of entering into such new arrangements, applicable
Credit Card Notifications.
Section 6.14    Information Regarding the Collateral.
(a)    Furnish to the Agent at least ten (10) days prior written notice (or such
shorter period as the Agent may agree) of any change in: (i) any Loan Party’s
name in its Organization Documents; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (iii) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (iv) any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number assigned to it by its state of organization. The Loan Parties agree not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Agent to continue at all times following such change to have a valid, legal
and perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.
(b)    Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same. From time to time as may be reasonably requested by the Agent, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.


-105-

--------------------------------------------------------------------------------




Section 6.15    Physical Inventories.
(a)    Cause not less than one (1) physical inventory at retail stores to be
undertaken, at the expense of the Loan Parties, in each Fiscal Year and periodic
cycle counts at distribution centers, in each case, consistent with past
practices, conducted by a nationally recognized inventory counting service and
following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Agent. The Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Lead Borrower, within sixty (60) days following the
completion of such inventory, shall provide the Agent with a reconciliation of
the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.
(b)    Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).
Section 6.16    Environmental Laws.
(a)    Conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws where the failure to do so, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; (b) obtain and renew all environmental permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate, provided, that,
neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and adequate reserves have been set aside and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP.
Section 6.17    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties.
(b)    If any material assets (which are of the type constituting Collateral and
subject to the limits on perfection requirements contained in the Security
Documents) are acquired by any Loan Party after the Closing Date (other than
assets constituting Collateral under the Security Documents that become subject
to the perfected first-priority Lien under the Security Documents upon
acquisition thereof), notify the Agent thereof, and after the acquisition
thereof, the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or
shall be requested by the Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section 6.17, all at the expense of
the Loan Parties. In no event shall compliance with this Section 6.17(b) waive
or be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.17(b) if such transaction was not otherwise expressly
permitted by this Agreement or


-106-

--------------------------------------------------------------------------------




constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base.
(c)    Upon the request of the Agent, use commercially reasonable efforts to
cause each of its customs brokers, freight forwarders, consolidators and/or
carriers to deliver an agreement (including, without limitation, a Freight
Forwarder Agreement) to the Agent covering such matters and in such form as the
Agent may reasonably require.
(d)    Upon the request of the Agent, use commercially reasonable efforts to
cause any of its landlords to deliver a Collateral Access Agreement to the Agent
in such form as the Agent may reasonably require.
Section 6.18    Compliance with Terms of Leaseholds. Except as otherwise
expressly permitted hereunder, (a) make all payments and otherwise perform all
obligations in respect of all Leases to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect, (b) not
allow such Leases to lapse or be terminated or any rights to renew such Leases
to be forfeited or cancelled, (c) notify the Agent of any default by any party
with respect to such Leases and cooperate with the Agent in all respects to cure
any such default, and (d) cause each of its Subsidiaries to do the foregoing,
except in each case, where the failure to do so, either individually, or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 6.19    Reserved.
Section 6.20    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws. Each Loan Party will, and will cause each of its Subsidiaries to comply in
all material respects with all applicable Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. The Borrowers will not, directly or indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (a) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (b) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter acquired
or sign or file or suffer to exist under the UCC or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances;
provided, that, if at any time a financing statement is filed


-107-

--------------------------------------------------------------------------------




that names any Loan Party or any Subsidiary thereof as debtor without the
knowledge, consent or authorization of any Loan Party or any Subsidiary, such
Loan Party shall have a reasonable period of time after obtaining knowledge
thereof to obtain its termination.
Section 7.02    Investments. Make any Investments, except Permitted Investments.
Section 7.03    Indebtedness; Disqualified Stock.
(a)    Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
(b)    issue Disqualified Stock.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, (or agree to do any of the foregoing), except that,
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:
(a)    any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;
(b)    any Subsidiary which is a Loan Party may merge into any Subsidiary which
is a Loan Party or into a Borrower, provided, that, in any merger involving a
Borrower, such Borrower shall be the continuing or surviving Person;
(c)    in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided, that, (i)
the Person surviving such merger shall be a wholly-owned Subsidiary of a Loan
Party and such Person shall become a Loan Party in accordance with the
provisions of Section 6.12 hereof, and (ii) in the case of any such merger to
which any Loan Party is a party, such Loan Party is the surviving Person;
(d)    any CFC that is not a Loan Party may merge into any CFC that is not a
Loan Party; and
(e)    a Borrower may consummate a Holding Company Reorganization so long as
after giving effect thereto, (i) no Default or Event of Default shall exist or
shall have occurred and be continuing, (ii) the Holding Company shall have
assumed, pursuant to an instrument in form and substance reasonably satisfactory
to the Agent, the obligations of such Borrower under this Agreement and the
other Loan Documents to which such Borrower is a party, (iii) any holding
company created pursuant to such Holding Company Reorganization shall be a
corporation organized under the laws of a State in the United States, shall
expressly assume all obligations of such Borrower under this Agreement and the
other Loan Documents pursuant to supplements hereto and thereto or other
documents or instruments, in each case in form and substance reasonably
satisfactory to the Agent, and shall take all actions as may be required to
preserve the enforceability of the Loan Documents, (iv) any Person into which
such Borrower may be merged shall be a corporation organized under the laws of a
State in the United States and shall become a Guarantor by complying with the
requirements of Section 6.12 of this Agreement or if such Borrower is the
surviving corporation in such merger, such Borrower shall become a Guarantor and
shall comply with the requirements of Section 6.12 of this Agreement, (v) each
Guarantor shall have confirmed that its


-108-

--------------------------------------------------------------------------------




Guarantee shall apply to the Obligations of any holding company created pursuant
to such Holding Company Reorganization, (vi) the Agent shall have received such
officers’ certificates and opinions of counsel as it may reasonably request in
connection with such transaction and (vii) the revised organizational structure
of the Holding Company, such Borrower and the Subsidiaries shall be reasonably
satisfactory to Agent.
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except Permitted Dispositions.
Section 7.06    Restricted Payments. Declare or make, or agree to pay or make,
any Restricted Payment, except
(a)    any Loan Party may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b)    any Loan Party may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Loan Party and its Subsidiaries,
(c)    any Loan Party may make repurchases of Equity Interests deemed to occur
(i) upon exercise of stock options, stock appreciation rights or warrants if
such Equity Interests represent a portion of the exercise price of such options,
stock appreciation rights or warrants or (ii) for purposes of satisfying any
required tax withholding obligation upon the exercise or vesting of a grant or
award that was granted to an employee or director of such Loan Party, provided,
that, the aggregate amount of all such payments under clauses (i) and (ii) shall
not exceed $1,000,000,
(d)    any Loan Party, and each Subsidiary of any Loan Party, may make purchase,
redeem or otherwise acquire Equity Interests issued by it pursuant to Chico’s
FAS, Inc. stock buyback program as set forth in the Form 10-K of Lead Borrower
filed with the SEC for its Fiscal Year ending February 3, 2018 or any future
stock buyback program approved by Lead Borrower’s board of directors, so long
as, in each case, as of the date of any payment in respect of any such purchase,
redemption or other acquisition, and after giving effect thereto, each of the
Payment Conditions is satisfied,
(e)    Lead Borrower may pay dividends in cash so long as, in each case, as of
the date of the declaration of such dividends, and after giving effect to such
declaration, each of the Payment Conditions is satisfied, provided, that, either
(i) such dividends are paid within sixty (60) days after the date of the
declaration thereof or (ii) as of the date of the payment of such dividends, and
after giving effect thereto, each of the Payment Conditions is satisfied,
(f)    any Loan Party may make any other Restricted Payment to any other Loan
Party,
(g)    any Loan Party may make any other Restricted Payments, so long as, in
each case, as of the date of any such Restricted Payment and after giving effect
thereto, each of the Payment Conditions is satisfied.
Section 7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except
(a)    payments in respect of the Obligations,


-109-

--------------------------------------------------------------------------------




(b)    regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of (i) Permitted Indebtedness (other than Subordinated
Indebtedness), and (ii) Subordinated Indebtedness in accordance with the
subordination terms thereof or the applicable subordination agreement relating
thereto,
(c)    voluntary prepayments, repurchases, redemptions or defeasances of (i)
Permitted Indebtedness (but excluding on account of any Subordinated
Indebtedness) as long as, on the date of any such prepayment, repurchase,
redemption or defeasance, and after giving effect thereto, each of the Payment
Conditions is satisfied, and (ii) Subordinated Indebtedness in accordance with
the subordination terms thereof or the applicable subordination agreement
relating thereto, and as long as on the date of any such prepayment, repurchase,
redemption or defeasance, and after giving effect thereto, each of the Payment
Conditions is satisfied, and
(d)    Permitted Refinancings of any such Indebtedness.
Section 7.08    Change in Nature of Business
(a)    In the case of the Parent, engage in any business or activity other than
(i) the direct or indirect ownership of all outstanding Equity Interests in the
other Loan Parties, (ii) maintaining its corporate existence, (iii)
participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (iv)
the execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, and (v) activities incidental to the
businesses or activities described in clauses (i) through (iv) of this Section
7.08(a).
(b)    In the case of IPCo, engage in any business or activity other than the
ownership and licensing of Intellectual Property and other related intangible
assets to Loan Parties and activities incidental to such ownership and
licensing.
(c)    In the case of each of the Loan Parties, engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.
Section 7.09    Transactions with Affiliates or Related Parties. Enter into,
renew, extend or be a party to any transaction of any kind with any Affiliate or
Related Party of any Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Loan Parties or such Subsidiary as would be obtainable by the Loan Parties
or such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, provided, that, the foregoing restriction shall
not apply to:
(a)    a transaction between or among the Loan Parties,
(b)    a transaction between or among any Subsidiaries of the Loan Parties which
are not Loan Parties,
(c)    transactions described on Schedule 7.09 hereto,
(d)    advances for commissions, travel and other similar purposes in the
ordinary course of business to directors, officers and employees,


-110-

--------------------------------------------------------------------------------




(e)    the issuance of Equity Interests in the Parent to any officer, director,
employee or consultant of the Parent or any of its Subsidiaries,
(f)    the payment of reasonable fees and out-of-pocket costs to directors, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Parent or any of its
Subsidiaries, and
(g)    any issuances of securities of the Parent (other than Disqualified Stock
and other Equity Interests not permitted hereunder) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans (in each case in
respect of Equity Interests in the Parent) of the Parent or any of its
Subsidiaries.
Section 7.10    Sale and Leaseback Transactions. Enter into any Sale and
Leaseback Transaction, provided, that, (a) so long as no Default or Event of
Default has occurred and is continuing prior to entering into any Sale and
Leaseback Transaction or would arise after giving effect (including giving
effect on a Pro Forma Basis) thereto, (b) Agent has received a Collateral Access
Agreement from the new landlord, (c) such Sale and Leaseback Transaction is
subject to a lease at market terms and (d) all net cash proceeds received in
connection with such Sale and Leaseback Transaction shall be applied to payment
of the Obligations in accordance with Section 2.05(d) hereof, Loan Parties may
enter into Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $100,000,000 in the
aggregate during any fiscal year of Lead Borrower, determined on a consolidated
basis for Parent and its Subsidiaries.
Section 7.11    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that
(a)    limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; or
(b)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person;
Provided, that, this Section 7.11 shall not prohibit (A) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
clauses (c) or (d) of the definition of Permitted Indebtedness solely to the
extent any such restriction relates to the property financed by or the subject
of such Indebtedness, (B) provisions in leases of real property that prohibit
mortgages or pledges of the lessee’s interest under such lease or restricting
subletting or assignment of such lease, (C) any encumbrance or restriction
contained in any agreement of a Person acquired in a Permitted Investment, which
encumbrance or restriction was in existence at the time of such Permitted
Investment (but not created in connection therewith or in contemplation thereof)
and which encumbrance or restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the property and
assets of the Person so acquired, (D) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent such joint ventures are permitted hereunder, (E) prohibitions,
restrictions or conditions contained in any agreement of a Person that becomes a
Subsidiary of Lead Borrower after the Closing Date which existed prior to the
date that such Person became a Subsidiary; provided, that, such prohibitions,
restrictions or conditions existed at the time that such Person became a
Subsidiary and were not created in contemplation of such Person becoming a


-111-

--------------------------------------------------------------------------------




Subsidiary and do not apply to any other Subsidiary or any assets other than
those of the Subsidiary so acquired, (F) restrictions contained in Indebtedness
permitted under clause (s) of the definition of Permitted Indebtedness and other
Indebtedness not prohibited hereunder that are, taken as a whole, in each case,
nor materially more restrictive than those contained in this Agreement, taken as
a whole.
Section 7.12    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose; (b) to make any payments to a Sanctioned Entity or a
Sanctioned Person, to finance any investments in a Sanctioned Entity or a
Sanctioned Person, to fund any operations of a Sanctioned Entity or a Sanctioned
Person), or in any other manner that would result in a violation of Sanctions by
any Person; or (c) for purposes other than those permitted under this Agreement.
Section 7.13    Amendment of Material Documents. Amend, modify or waive any of a
Loan Party’s rights under (a) its Organization Documents in a manner materially
adverse to the Credit Parties, or (b) any Material Indebtedness (other than on
account of any refinancing thereof otherwise permitted hereunder), in each case
to the extent that such amendment, modification or waiver would result in a
Default or Event of Default under any of the Loan Documents, would be materially
adverse to the Credit Parties or otherwise would be reasonably likely to have a
Material Adverse Effect.
Section 7.14    Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.
Section 7.15    Deposit Accounts; Credit Card Processors. Open new Blocked
Accounts unless the Loan Parties shall have delivered to the Agent appropriate
Blocked Account Agreements consistent with the provisions of Section 6.13 and
otherwise satisfactory to the Agent. No Loan Party shall maintain any bank
accounts or enter into any agreements with Credit Card Issuers or Credit Card
Processors other than the ones expressly contemplated herein or in Section 6.13
hereof.
Section 7.16    Consolidated Fixed Charge Coverage Ratio. During the continuance
of a Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage
Ratio, calculated as of the last day of each Fiscal Quarter for the Measurement
Period then ended, to be less than 1.0:1.0.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay, (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within five (5) days after when and as required to be paid
herein, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after when and as required to be paid
herein, any amount payable hereunder or under any other Loan Document, other
than amounts subject to clauses (i) or (ii) above; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, Section 6.02,
Section 6.03, Section 6.05, Section 6.07, Section 6.10, Section 6.11, Section
6.12, Section 6.13 or Section 6.14 or Article VII; or (ii) any Guarantor


-112-

--------------------------------------------------------------------------------




fails to perform or observe any term, covenant or agreement contained in the
Facility Guaranty; or (iii) any of the Loan Parties fails to perform or observe
any term, covenant or agreement contained in Sections 4.2, 4.3, 4.4, 4.7, 4.8,
4.10, 5.1, 5.2, 7.2, 7.4, and 7.5 of the Security Agreement to which it is a
party; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) the date on which such
failure shall first become known to any officer of any Borrower or (ii) the date
on which written notice thereof is given to Borrowers by Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate), or in completing any request for a
Borrowing via the Portal, shall be incorrect or misleading in any material
respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such payment is not made within any
applicable grace period in respect of any Material Indebtedness (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness or the beneficiary or beneficiaries of any Guarantee
thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $1,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) institutes, consents to the institution
of or declares its intention to institute any proceeding under any Debtor Relief
Law, or makes an assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for sixty (60) calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or


-113-

--------------------------------------------------------------------------------




(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof (other than any Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due in
the ordinary course of business, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $10,000,000 and
such judgment or order shall not have been satisfied, vacated, discharged,
stayed or bonded for a period of thirty (30) consecutive days (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or at any time enforcement proceedings are commenced
by any creditor upon such judgment or order or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) such judgment or
order, by reason of a pending appeal or otherwise, shall not have been
satisfied, vacated, discharged, stayed or bonded for a period of thirty (30)
consecutive days; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably
likely result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably likely result in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party,
any Subsidiary thereof or any Governmental Authority contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be
(other than solely as a result of an act or failure to act by the Agent or any
other Credit Party), or shall be asserted by any Loan Party, any Subsidiary
thereof or any Governmental Authority not to be, a valid and perfected Lien on
any Collateral (other than an immaterial portion of the Collateral which is of a
type not used in the calculation of the Borrowing Base), with the priority
required by the applicable Security Document except to the extent resulting from
the failure of the Agent to file UCC continuation statements or to maintain
“control” (as such term is defined in the UCC), as applicable; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action, or shall make a determination, whether or
not yet formally approved by any Loan Party’s management or board of directors,
to (i) suspend the operation of all or a material portion of its business in the
ordinary course, (ii) suspend the payment of any material obligations in the
ordinary course, (iii) solicit proposals for the liquidation of, or undertake to
liquidate, all or a material portion of its


-114-

--------------------------------------------------------------------------------




assets or Store locations, or (iv) solicit proposals for the employment of, or
employ, an agent or other third party to conduct a program of closings,
liquidations, or “Going-Out-Of-Business” sales of any material portion of its
business; or
(m)    Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or
(n)    Reserved.
(o)    Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such indictment remains
undismissed for a period of ninety (90) days, except if Agent determines that
there is any reasonable risk of material liability to Agent or any Lender in
continuing to make Loans or provided Letters of Credit to Borrowers as a result
of such indictment or legal process;
(p)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document;
(q)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness, or provisions of any
intercreditor agreement entered into by Agent after the date hereof in each case
in respect of Material Indebtedness, any such provisions being referred to as
the “Intercreditor Provisions”, shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Intercreditor Provisions
applicable to Material Indebtedness or that the Obligations or the Liens
securing the same for any reason shall not have the priority contemplated by
this Agreement, the other Loan Documents or such Intercreditor Provisions, (B)
that the Intercreditor Provisions exist for the benefit of the Credit Parties,
or (C) in the case of Subordinated Indebtedness, that all payments of principal
of or premium and interest on the applicable Subordinated Indebtedness, or
realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Intercreditor Provisions.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Agent may, or, at the request of the Required Lenders
shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations (other than
Obligations under any Swap Contract) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;
(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this


-115-

--------------------------------------------------------------------------------




Agreement, any of the other Loan Documents or applicable Law, including, but not
limited to, by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;
provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, or other rights to, any of the Collateral.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations (other than Other
Liabilities), and fees (including Letter of Credit


-116-

--------------------------------------------------------------------------------




Fees), ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fifth payable to them;
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;
Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations and subject
to the limitation provided herein, any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them and in the case of any Other Liabilities, up to the amount of
the most recently established Bank Product Reserve or Cash Management Reserve,
as applicable, in respect of such Other Liabilities to (i) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Provider on account of such Other Liabilities (but
not in excess of the Bank Product Reserve or Cash Management Reserve established
for the applicable Other Liabilities owing to such Bank Product Provider), and
(ii) with any balance to be paid to Agent, to be held by Agent, for the ratable
benefit of the Bank Product Providers, as cash collateral (which cash collateral
may be released by Agent to the applicable Bank Product Provider and applied by
such Bank Product Provider to the payment or reimbursement of any amounts due
and payable with respect to Other Liabilities owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Other Liabilities are paid or otherwise satisfied
in full, the cash collateral held by Agent in respect of such Other Liabilities
shall be reapplied pursuant to this Section 8.03 beginning with clause First
above;
Tenth, to payment of Other Liabilities in respect of Cash Management Services
(not paid pursuant to clause Ninth above), ratably among the Credit Parties in
proportion to the respective amounts described in this clause Tenth held by
them;
Eleventh, to payment of Other Liabilities consisting of Bank Product Obligations
(not paid pursuant to clause Ninth above) ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


-117-

--------------------------------------------------------------------------------




ARTICLE IX    
THE AGENT
Section 9.01    Appointment and Authority. Each of the Lenders, L/C Issuers and
the Swing Line Lender hereby irrevocably appoints Wells Fargo to act on its
behalf as the Agent hereunder and under the other Loan Documents (other than the
Swap Contracts) and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions (except
to the extent of the right of Lead Borrower to consent to a replacement Agent as
set forth in Section 9.06 and the right of Loan Parties to receive evidence of
releases as set forth in Section 9.10).
Section 9.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though they were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
hereunder and without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.01 and Section 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.


-118-

--------------------------------------------------------------------------------




The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
Section 9.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent
may presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received written notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the Agent. The
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Agent and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.
Section 9.06    Resignation of Agent.
(a)    The Agent may at any time give written notice of its resignation to the
Lenders and the Lead Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall appoint a successor from among the Lenders, with the
approval of the Lead Borrower, which approval shall not be


-119-

--------------------------------------------------------------------------------




unreasonably withheld or delayed, provided, that, no such approval shall be
required at any time a Default or Event of Default exists or has occurred and is
continuing. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Agent that is a
bank with an office in the United States or an Affiliate of such bank with an
office in the United States, provided, that such Affiliate is a “U.S. person”
and a “financial institution “ within the meaning of Treasury Regulations
Section 1.1441-7, provided, that, if the Agent shall notify the Lead Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent hereunder.
(b)    Any resignation by Wells Fargo as Agent pursuant to this Section shall
also constitute its resignation as Swing Line Lender and the resignation of
Wells Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
Section 9.07    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agent shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agent.


-120-

--------------------------------------------------------------------------------




Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity as the Agent, a Lender
or the L/C Issuer hereunder.
Section 9.09    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Loan Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i) and 2.03(j) as applicable, 2.09 and 10.04)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Section 2.09 and Section
10.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.
Section 9.10    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon payment in full of all Obligations and the
expiration, termination or Cash Collateralization of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Applicable Lenders in accordance with Section 10.01;
(b)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and


-121-

--------------------------------------------------------------------------------




(c)    to release any Guarantor from its obligations under the Facility Guaranty
(and its obligations under any other Loan Document to which such Guarantor is a
party) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
Section 9.11    Notice of Transfer.
The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.
Section 9.12    Reports and Financial Statements.
By signing this Agreement, each Lender:
(a)    agrees to furnish the Agent with a summary of all Other Liabilities due
or to become due to such Lender. In connection with any distributions to be made
hereunder, the Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Agent has received written
notice thereof from such Lender;
(b)    is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Lead Borrower hereunder and
all commercial finance examinations and appraisals of the Collateral received by
the Agent (collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s


-122-

--------------------------------------------------------------------------------




purchase of, a Loan or Loans; and (ii) to pay and protect, and indemnify,
defend, and hold the Agent and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including attorney costs) incurred by the Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.
Section 9.13    Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the Agent
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Law of the United States can be perfected only by possession.
Should any Lender (other than the Agent) obtain possession of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.
Section 9.14    Indemnification of Agent. Without limiting the obligations of
the Loan Parties hereunder, the Lenders hereby agree to indemnify the Agent, the
L/C Issuer and any Related Party, as the case may be, ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, the L/C Issuer and their Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Agent, the L/C Issuer and
their Related Parties in connection therewith, to the extent not reimbursed by
the Loan Parties for any reason and without limiting the obligations of the Loan
Parties to do so; provided, that, no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Agent’s, the L/C
Issuer’s and their Related Parties’ gross negligence or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
Section 9.15    Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.
Section 9.16    Defaulting Lenders.
(a)    Notwithstanding the provisions of Section 2.14 hereof, the Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by the
Borrowers to the Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments (i) first, to the Swing Line Lender to the extent of
any Swing Line Loans that were made by the Swing Line Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to the
L/C Issuer, to the extent of the portion of a Letter of Credit Disbursement that
was required to be, but was not, paid by the Defaulting Lender, (iii) third, to
each Non-Defaulting Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulting Lender’s portion of a Loan
(or other funding obligation) was funded by such other Non-Defaulting Lender),
(iv) to the Cash Collateral Account, the proceeds of which shall be retained by
the Agent and may be made available to be re-advanced to or for the benefit of
the Borrowers (upon the request of the Lead Borrower and subject to the
conditions set forth in Section 4.02) as if such Defaulting Lender had made its
portion of the Loans (or other funding obligations) hereunder, and (v) from and
after the date on which all other Obligations have been paid in full, to such
Defaulting Lender. Subject to the foregoing,


-123-

--------------------------------------------------------------------------------




the Agent may hold and, in its discretion, re-lend to the Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by the Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Applicable Percentages in connection therewith)
and for the purpose of calculating the fee payable under Section 2.09(a), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 10.01(a) through (c). The
provisions of this Section 9.16 shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, the Agent, the L/C Issuer, and the Borrowers shall have
waived, in writing, the application of this Section 9.16 to such Defaulting
Lender, or (z) the date on which such Defaulting Lender pays to the Agent all
amounts owing by such Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by the Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by the Agent pursuant to Section 9.16(b) shall be
released to the Borrowers). The operation of this Section 9.16 shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Borrower of its duties and obligations hereunder to the Agent, the L/C
Issuer, the Swing Line Lender, or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle the Borrowers, at their option, upon written
notice to the Agent, to arrange for a substitute Lender to assume the Commitment
of such Defaulting Lender, such substitute Lender to be reasonably acceptable to
the Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Assumption in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
paid its share of the outstanding Obligations (other than any Other Liabilities,
but including (1) all interest, fees (except any Commitment Fees or Letter of
Credit Fees not due to such Defaulting Lender in accordance with the terms of
this Agreement), and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Applicable Percentage of its participation
in the Letters of Credit); provided, that, any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Credit Parties’ or the Loan Parties’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this Section 9.16
and any other provision contained in this Agreement or any other Loan Document,
it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 9.16 shall control and
govern.
(b)    If any Swing Line Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:
(i)    such Defaulting Lender’s participation interest in any Swing Line Loan or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;


-124-

--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender’s participation in
any outstanding Swing Line Loans (after giving effect to any partial
reallocation pursuant to clause (b)(i) above) and (y) second, cash collateralize
such Defaulting Lender’s participation in Letters of Credit (after giving effect
to any partial reallocation pursuant to clause (b)(i) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such L/C Obligations are outstanding;
provided, that the Borrowers shall not be obligated to cash collateralize any
Defaulting Lender’s participations in Letters of Credit if such Defaulting
Lender is also the L/C Issuer;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s participation in Letters of Credit Exposure pursuant to this Section
9.16(b), the Borrowers shall not be required to pay any Letter of Credit Fees to
the Agent for the account of such Defaulting Lender pursuant to Section 2.03
with respect to such cash collateralized portion of such Defaulting Lender’s
participation in Letters of Credit during the period such participation is cash
collateralized;
(iv)    to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.16(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section
2.03 shall be adjusted in accordance with such reallocation;
(v)    to the extent any Defaulting Lender’s participation in Letters of Credit
is neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;
(vi)    so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to make any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend, or increase any Letter of Credit, in each case, to
the extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letters of Credit cannot be reallocated pursuant to this Section
9.16(b) or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not
otherwise entered into arrangements reasonably satisfactory to the Swing Line
Lender or the L/C Issuer, as applicable, and the Borrowers to eliminate the
Swing Line Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and
(vii)    The Agent may release any cash collateral provided by the Borrowers
pursuant to this Section 9.16(b) to the L/C Issuer and the L/C Issuer may apply
any such cash collateral to the payment of such Defaulting Lender’s Applicable
Percentage of any Letter of Credit Disbursement that is not reimbursed by the
Borrowers pursuant to Section 2.03.
ARTICLE X    
MISCELLANEOUS
Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Swap Contracts), and no
Consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Agent, with the Consent of the Required Lenders, and
the Lead Borrower or the applicable Loan Party, as the case may be, and


-125-

--------------------------------------------------------------------------------




acknowledged by the Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;
(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments hereunder or under any other Loan
Document without the written Consent of such Lender;
(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of each Lender entitled to such amount; provided,
that, only the Consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;
(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;
(e)    change any provision of this Section or the definition of “Required
Lenders”, “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;
(f)    except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;
(g)    except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;
(h)    except as provided in Section 2.15, increase the Aggregate Commitments
(or increase the amounts defined as the Commitment Increases in Section 2.15)
without the written Consent of each Lender;
(i)    increase any advance rate percentage set forth in the definition of
“Borrowing Base” or otherwise change the definition of the term “Borrowing Base”
or any component definition thereof if as a result thereof the amounts available
to be borrowed by the Borrowers would be increased, in each case, without the
written Consent of the Supermajority Lenders, provided, that, the foregoing
shall not limit the discretion of the Agent to change, establish, reduce or
eliminate any Reserves;
(j)    modify the definition of Permitted Overadvance so as to extend or
postpone the date for the repayment thereof if there is no Liquidation, without
the written Consent of each Lender; and


-126-

--------------------------------------------------------------------------------




(k)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;
and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above, affect the rights or duties of the Agent under
this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (A) (1) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (2) any
instrument or agreement relating to Bank Products or Cash Management Services
may be amended by the parties thereto without the consent of any other Person,
and (B) any Loan Document may be amended and waived with the consent of the
Agent (at its option but without any obligation to do so) at the request of the
Lead Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (1) to comply with local Law or advice
of local counsel, (2) to cure ambiguities or defects or (3) to cause any Loan
Document to be consistent with this Agreement and the other Loan Documents.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided, that, such amendment, waiver, consent or release
can be effected as a result of the assignment contemplated by such Section
(together with all other such assignments required by the Lead Borrower to be
made pursuant to this paragraph).
Section 10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:


-127-

--------------------------------------------------------------------------------




(i)    if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, the L/C Issuer or


-128-

--------------------------------------------------------------------------------




any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C
Issuer and the Swing Line Lender may change its address or telecopier for
notices and other communications hereunder, or, solely with respect to
communications, may change its telephone number, by notice to the other parties
hereto. Each other Lender may change its address or telecopier number for
notices and other communications hereunder by notice to the Lead Borrower, the
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record (i)
an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, all Requests for Credit Extensions) purportedly given by or
on behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties (including, without limitation, pursuant to any Requests for Credit
Extensions). All telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.
Section 10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the


-129-

--------------------------------------------------------------------------------




Agent (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, any bank advising or confirming
a Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that arise in connection with or relate to
losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee) unrelated to Taxes.
(c)    Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other


-130-

--------------------------------------------------------------------------------




information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable on demand
therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Agent upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts


-131-

--------------------------------------------------------------------------------




(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed and shall
be deemed given if the Lead Borrower has not responded to a request for such
consent within seven (7) Business Days); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire.


-132-

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent Payment Account a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.


-133-

--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.06(b); provided that such Participant agrees to be subject to the provisions
of Section 3.06 as though it were a Lender. Each Lender that sells a
participation agrees, at the Lead Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Sections 3.06 and 10.13 with respect to any Participant. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon 30 days’ notice to the Lead Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Lead Borrower,
Wells Fargo may resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(c)). If Wells Fargo resigns as Swing Line


-134-

--------------------------------------------------------------------------------




Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders,


-135-

--------------------------------------------------------------------------------




to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrowers or any other Loan Party against any
and all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Lead Borrower and the Agent promptly after any such setoff and
application, provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.
Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.
Section 10.11    Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default or Event of Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation (other than unasserted contingent
indemnification obligations) shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding. Further, the provisions of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 and Article IX shall survive and
remain in full force and effect regardless of the repayment of the Obligations,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this


-136-

--------------------------------------------------------------------------------




Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations (other than unasserted contingent indemnification obligations).
Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrowers shall have paid to the Agent the assignment fee specified
in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.


-137-

--------------------------------------------------------------------------------




(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE AGENT
MAY ELECT IN ITS SOLE DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,


-138-

--------------------------------------------------------------------------------




EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 10.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.
Section 10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


-139-

--------------------------------------------------------------------------------




Section 10.18    Foreign Asset Control Regulations. Neither of the advance of
the Loans nor the use of the proceeds of any thereof will violate the Trading
with the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading with the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading with the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
Section 10.19    Time of the Essence. Time is of the essence of the Loan
Documents.
Section 10.20    [Reserved].
Section 10.21    Press Releases. Each Credit Party executing this Agreement
agrees that neither it nor its Affiliates will in the future issue any press
releases or other public disclosure using the name of the Agent or its
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to the Agent and without the prior
written consent of the Agent unless (and only to the extent that) such Credit
Party or Affiliate is required to do so under applicable Law and then, in any
event, such Credit Party or Affiliate will consult with the Agent before issuing
such press release or other public disclosure. Each Loan Party consents to the
publication by the Agent, any Lender or their respective representatives of
advertising material, including any “tombstone,” press release or comparable
advertising, on its website or in other marketing materials of Agent, relating
to the financing transactions contemplated by this Agreement using any Loan
Party’s name, product photographs, logo, trademark or other insignia. The Agent
or such Lender shall provide a draft reasonably in advance of any advertising
material, “tomb stone” or press release to the Lead Borrower for review and
comment prior to the publication thereof. The Agent reserves the right to
provide to industry trade organizations and loan syndication and pricing
reporting services information necessary and customary for inclusion in league
table measurements.
Section 10.22    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff,


-140-

--------------------------------------------------------------------------------




counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Loan Party
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations after the
termination of the Commitments).
(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.
(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the


-141-

--------------------------------------------------------------------------------




Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
the Uniform Voidable Transaction Act (“UVTA”), Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”) or , (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA or the UVTA, or Section 5 of the UFCA, or
(c) leaving such Borrower unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or UVTA,
or Section 5 of the UFCA.
Section 10.23    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 10.24    Attachments. The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
Section 10.25    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Facility Guaranty in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.25 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.25, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.25
constitute, and this Section 10.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be


-142-

--------------------------------------------------------------------------------




accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.






-143-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
[BORROWERS]
By:                         
Name:                     
Title:                        






[GUARANTORS]
By:                         
Name:                     
Title:                        





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
By:                         
Name:                     
Its Authorized Signatory





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION as L/C Issuer, as a Lender and Swing Line
Lender
By:                         
Name:                     
Its Authorized Signatory









--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.,
as a Lender




By:                         
Name:                     
Title:





--------------------------------------------------------------------------------




Bank of America, N.A.,
as a Lender




By:                         
Name:                     
Title:





